 MISTLETOE EXPRESS SERVICE273Mistletoe Express ServiceandMichael D. ReynoldsMotor Expressmen'sUnionandMichael D. Reyn-olds. Cases16-CA-12860 and 16-CB-2799June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND DEVANEYOn April 14, 1988, Administrative Law JudgeJoan Wieder issued the attached decision.The Re-spondentEmployer,MistletoeExpress Service,filedexceptions and a supporting brief,and theGeneral Counsel filed a brief in support of thejudge's decision.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,2and conclusionsonly tothe extent consistent withthisDecisionand Order.The complaintalleges, inter alia,that the Re-spondent Employer(the Employer)violated Sec-tion 8(a)(3) and (1) by its institution of a practice oflaying off full-time unionized employees and thesubsequent replacement of these workers with non-union casual employees.The judgesustained thisallegation and found the 8(a)(3) violation sought bythe General Counsel.The Employer excepts, argu-ing that the General Counsel failed to establish thatitacted with a discriminatory motive.For reasonsset forth below,we agree with the Employer.The facts, as more fully set forth by the judge,may be briefly summarized as follows.The Em-ployer,anOklahoma corporation,isa regionalcommon carrier engaged in interstatecommerce bythe transportationby truck offreight and commod-ities.The Employer has terminals in Oklahoma,Texas,Arkansas,Kansas,Missouri,Tennessee, andiThe Respondent Employer has requested oral argument.The requestisdenied as the record,exceptions, and briefs adequately present theissues and the positions of the parties.2 The Respondent Employer has excepted to some of the judge's credi-bility findingsThe Board's established policy is not to overrule an ad-ministrative law judge's credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.Standard Dry Wall Products,91 NLRB 544 (1950),enfd.188 F.2d 362 (3dCit. 1951).We have carefully examined the record and find no basis forreversing the findings.The Respondent Employer has requested a new hearing,contendingthat the judge's findings reflect a bias against its positions and demon-strate that it did not obtain a fair hearing After carefully examining therecord and the judge's decision,we find that the judge made no prejudi-cial rulings or demonstrated bias against any party in her analysis or dis-cussion of the evidence.Accordingly, the Respondent Employer's con-tention that it did not receive a fair hearing is without merit and its re-quest for a new hearing is denied.Mississippi.The Employer and the RespondentUnion(the Union)have had a collective-bargainingrelationship since1940. TheUnion represents onlyemployees of the Employer. The most recent col-lective-bargaining agreement was ineffect fromMarch 1, 1985, to March 1, 1987.In January 1986,theEmployer requested re-opening the contract to seek concessions from theUnion. The Employer claimed dire financial diffi-culties due to the collapseSof the oil industry andincreasedcompetition.TheUnionultimatelyagreed to reopen the contract and engaged in ne-gotiationswith the Employer.InMarch, the par-ties agreed on modifications to the contract,includ-ing a 15-percent reduction in wages.The unionmembership ratified the modifications only afterthe Employer agreed to an equal percentage roll-back in management staffing or salaries.Anothermidterm modification agreed toby theparties con-cerned section 24 of the contract that dealt withthe Employer's use of casuals.3This modificationprovided that unit employees who worked lessthan 40 hours per week would still earn union scalefor all hours worked.4Thus, unlike in the past, unitemployeeswho workedless than 30 hours during aweek would not lose their contract benefits orunionmembership and become nonunion casualemployees.However, this modification also meantthat unit employees would not be permitted to optto take a layoff(rather than work fewer than 30hours)and receive unemployment benefits.Rather,they had to work the reduced hours per week orbe terminated.In June1986, the Employeragain requested thatthe Union allow the reopening of the contract forfurther negotiations and concessions due to the suc-a Casual employees were excluded from the coverage of the contract.Thus,they were not paid union scale and were not eligible for member-ship in the Union.The contract,sec. 24, provided.The company may utilize casual employees to work in all classifica-tions (except LINEHAULDRIVERS)provided by this agreementHowever,no such employee may be utilized for more than thirty(30) hours per week for two consecutive weeks. For each casualwho works an average of thirty(30) hours a week for two consecu-tiveweeks,then and in that event,the company will offer regularfull time employment to the casual or casuals who have the earliestoriginal date of hire.In addition,casuals may not be used unless there is a four (4) hourinterval between the work schedules of casuals Casuals may notdrive except in the case of emergency when there are no regular fulltime qualified employees working and available at the time of [sic]the emergency driving work is required.The use of casuals as provided in this section is to relieve the peakwork loads of the company The use of casuals that defeat the othersections of this agreement shall be subject to the grievance proce-dures as provided for in Section 13.4 Though this contract modification referred to full-time employeesworking less than 40 hours per week,it appears that,prior to the modifi-cation,employees working less than 30 hours per week were casuals andthose working more than 30 hours were considered full-time employees.295 NLRB No. 33 274DECISIONS OF THENATIONALLABOR RELATIONS BOARDcess in Texas of competitor United Parcel Service.The parties thereafter negotiated a memorandum ofunderstanding,to be effectiveJuly 21,1986, con-taining further concessions. About August 27, 1986,the union membership voted to reject the memo-randum.However, the memorandum of under-standing allowed for the implementation of its pro-visions prior to membership approval and permit-ted their continued implementation during the sub-sequent reopened negotiations.During the continuing negotiations in thesummerof 1986, the Union, per the wishes of themembership, proposed, and the Employer agreed,to reinstate the pre-March 1986 policy in regard tounit employees working less than 30 hours perweek.The parties agreed to return to a policy ofgranting the unit employees'wish to be laid off andreceiveunemployment rather than working atunion scale less than 30 hours per week.This alsomeant that any employee choosing to work lessthan 30 hours would become a casual and thus nolonger be entitled to either union scale or member-ship in the Union.The union membership again rejected the parties'contract modifications on September 18. However,based on the parties' agreement, several conces-sionswere nonetheless implemented during theJuly-September period,includingthatwhich per-mitted employees to choose between layoff andcasual status.Ultimately,on October 6, the unionmembership ratified a revised memorandum of un-derstanding.On August 25 and September 10 and 15, the Em-ployer made substantial layoffs of full-time work-ers.These layoffs, in turn, were accompanied by anincreased use of casual and temporary employees,including those employees who chose to acceptnonunion casual status rather than being out ofwork.5 The General Counsel contends that theseEmployer actions violated Section 8(a)(3) and (1)of the Act.Essentially, the General Counsel argued, and thejudge found, that the Employer laid off unionizedunit employees and increased its use of nonunioncasual employees in retaliation for the union mem-bership's failure in late August 1986 to ratify theconcessions set forth in the July memorandum ofunderstanding.Thus, the judge concluded:5 Thejudge commented on the difficulty in assessing the copious docu-ments in the record,i e, primarily the Employer's employee reports (des-ignated "weekly reports")However,based on her review of the exhibitsand the record as a whole,the judge ultimately concluded,and we agree,that the Employer,at times material,laid off full-time employees and sub-stantially increased its use of casual and temporary employees.Also, like the judge at fn.23 of her decision, we deem it appropriate,for purposes of our discussion,to view casual and temporary employeesas being essentially the same.The record contains unrefuted evidence that ifthe Unionand its members acquiesced to Mis-tletoe'sbargaining demands there would nothave been the wholesale layoff of regular dockworkers and the substitution of casuals to per-form their work.Our reasons for disagreeing with the judge's con-clusions'are as follows.As a preface to our discus-sion,we first note, as set forth by the judge, thatthe General Counsel has not alleged that the Em-ployer's actions were inherently destructive of em-ployees'Section 7 rights.6Thus, the GeneralCounsel has conceded that, in order to establish aviolation of Section 8(a)(3) of the Act, he mustprove that the Employer acted for antiunion rea-sons.Second,as also noted by the judge,the com-plaint does not allege that the Employer's layoffsof regular employees and increased use of casualsviolated Section 8(a)(5) and (1) of the Act. Thus,we do not have beforeus a contention that an8(a)(3) violation flows from a finding that the Em-ployer's actions violated Section 8(a)(5).7 The ab-sence of an 8(a)(5) allegation negates any inferenceof unlawful antiunion intent that might be drawnfrom a finding of an unlawful failure by the Em-ployer to adhere to the terms of the contract.Thus, the issue here is whether the Employer'sactionsweremotivated by animus toward theunion membership's failure in August 1986 to ratifythe concessions. Because the issue turns on employ-er motivation,the teachings ofWright Line8are ap-plicable here.InWright Line,the Board set forth its test ofcausation for cases alleging violations of Section8(a)(3) of the Act. First, the General Counsel mustmake a prima facie showing sufficient to supportthe inference that protected conduct was a moti-vating factor.in an employer's decision. Once thisis established, the burden shifts to the employer todemonstrate that the same action would have takenplace even in the absence of protected conduct.ApplyingWright Line,we find that the GeneralCounsel's prima facie case was seriously flawed.Surely,the union membership's voting in August toreject the concessions constituted protected con-° SeeNLRB v. Great Dane Trailers,388 U.S. 26 (1967).'CfHydro Logistics,287 NLRB 602 (1987). InHydra Logistics,theBoard found that an employer violated Sec.8(aX5), (3),and (1) of theAct by transferring unit work and laying off unit employees in retaliationfor a union's failure to grant requested concessionsHowever, inHydraLogistics,the Board found that the employer's actionswere motivated byantmmon considerations and were part of a scheme to avoid its obliga-tions under its collective-bargaining agreement.° 251 NLRB1083(1980), enfd.662 F 2d 899(1stCir. 1981), cert.denied455 U.S. 989(1982), approvedinNLRB Y. TransportationManage.ment Corp.,462 U.S. 393(1983). MISTLETOEEXPRESS SERVICEduct.However,the elements of timing and knowl-edge do not fully support the General Counsel'scase.The Employer's initial layoff of unionizedemployees-which.was accompanied by an in-creased use of casual and temporary employees-occurred on August 25, before the union member-ship's first refusal to ratify the July concessions.9Thus, the Employer'sinitialactionoccurredbefore,and prior to its knowledge of, the unionmembership's protected conduct.Ultimately,the element most critical to our find-ing is that of animus.The judge found"no absenceof animus"in regard to the Employer's actions.Wecannot agree.10We find no direct evidence of animus by theEmployer toward the union membership's failureto ratify the July concessions.In her decision, thejudge referred to certain testimony byWilliamClark,president of the Union'sOklahoma Citylocal,regarding statementsby Don Bunch, theUnion's president and chief negotiator, setting forthBunch's"think[ing]"about the Employer's in-creased use of casual and temporary employees.However,as the Employer correctly notes, Clark'stestimony in this regard was stricken from therecord.Thus, this testimony is not before us, andwe cannot rely on it. I'Charging Party Michael Reynolds testified thatin regard to the layoffs,Clark stated to him: 1 2Well, you guys should have ratified the firstcontract because Mr.Upshur [the Employer'spresident] was so pissed that he did away withall the Dock Workers. That cost us 125 Unionmembers.I'm sorry,but you should have rati-fied.Reynolds' testimony, at most,was hearsay. Aswith Clark's stricken testimony,Reynolds' testimo-ny did not purport to quote any official of the Em-ployer. Clark's and Washburn's statements-whichappear to reflect only their opinions-certainly are°The judge found that the union membership's first refusal to ratifythe July memorandum of understanding took place about August 27.Though the date of the membership's vote was not precisely established,it is clear that the General Counsel did not prove that it occurred priorto the Employer's initial layoff10 The General Counsel did not contend,the judge did not find, norwould the record support that the Employer's actions were motivated bya general animus towards the Union.That is,there is no basis for findingthat the Employer acted with the intent to eliminate or undermine theUnion as the employees'bargaining representative.Indeed,after themembership's refusal to ratify in August,the parties promptly reopenednegotiations and ultimately agreed on a memorandum of understandingthat was acceptable to unit employees.. 11 In any event,Clark quoted Bunch,anotherunionofficial.Clark didnotquote any official of the Employer.Certainly,Bunch's opinion wasnot probative of the Employer'smotive.12 Reynolds also testified that Eldon Washburn,the Union's vice presi-dent,made statements similar to those of Clark.275not probative of, and cannotestablish,the Employ-er'smotive.Nevertheless,even without direct evidence ofanimus, the Board,in propercircumstances,willinfer animus.13Here,however,the circumstancesdo not warrant an inference of animus.As noted,theEmployer's initial layoffpredated the unionmembership'sprotected conduct. Further,it is sig-nificantthatthe -July memorandum of understand-ing permittedthe Employer to putintoeffect im-mediately its terms and conditions.Thus, althoughthe union membership's refusal toratify forced theEmployer toreopen negotiations,itdid not pre-clude implementationof theconcessions.Thus,therewas no apparent reason for the Respondentto retaliate against employeesfor theirfailure toratifythoseconcessions.Under thesecircum-stances,we cannotinfer that the Employer actedwith a specificanimustowardsthe employees' pro-tected conduct.Thus,we find that the GeneralCounsel failedto establish a prima facie case of aviolation.14However,assuming arguendo that a prima faciecase was establishedby the General Counsel, wewould nonethelessfind thatthe Employer met itsrebuttal burden underWrightLineof establishingthat it would havetaken the same action evenwithout theemployees'protected conduct.It is un-disputedthat,at times material,the Employer wasin dire economic straits.Itwas suffering revenuelosses averagingabout $40,000 per day. As noted,on the employees'initialrejectionof the Julymemorandum of understanding,theEmployerpromptly resumed negotiationswith the Union. Ul-timately,the parties reached anaccord that wasratified by the Union'smembership.The Employ-er's actions bespeak that it was acting for legitimateeconomic reasons-it was beingforced to cutcosts. 1513 See,e.g.,White-EvansService Co.,285 NLRB81 (1987).14 Our conclusion that the General Counsel did not establish animus onthe part of the Employer renders this case significantly different fromcases likeReliableElectricCo.,286 NLRB 834 (1987);Blue Cab Co.,156NLRB 489(1965), enfd sub nom.TeamstersLocal 782 v. NLRB,373F.2d 661 (D.C. Cir. 1967);LifetimeShingle Co., 203 NLRB688 (1973);andRa-RichMfg. Corp.,120 NLRB503 (1958),enfd.276 F.2d 451 (2dCir. 1960),relied on by the judge.In the varying contexts of those cases,the Board found that employers violated Sec.8(a)(3) of theAct by forc-ing employees to choose between continued work without union repre-sentation or ending their employment However,in forcing employees tomake such a "Hobson's choice,"the employers in those cases were actingfor antiunion reasons.Here,as no finding of animus can be made, wecannot find,contrary to thejudge,that the Employer unlawfully forcedits employees to choose between continued employment as nonunion cas-uals or quitting. See also fn 16, infra._15 At times material,it is undisputed that the Employer informed theunit employees that those who worked as casuals would receive $6 perhour,'whereas union scale was $8 or $8.50 per hour. 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFurther,as urged bythe Employer,it is signifi-cantthat the contractmodification reinstituting thepolicy that,inter alia,precluded unit employeeswho workedless than 30hoursaweek from re-ceiving union scale or retaining their union mem-bershipwas a result of a unionproposal.TheUnion,based on thewishes ofthemembership,sought and received a reinstitutionof the policyunder whichemployees could either be laid off(and receive unemployment)orwork reducedhours as nonunion employees and below unionscale.Consequently, when the Employer laid offunit employees and increased its use of casual em-ployeesto cutcosts, it was acting in a manner dic-tated by its dire economic straits and in conform-ancewith its negotiated agreementwith theUnion.16 Thus, theRespondent Employer estab-lished that it would have taken the same actioneven absent the employees'initialrejection of theJuly 21 memorandum of understanding.According-ly,we shall dismiss the complaint's allegation thatthe Employer violated Section 8(a)(3) and (1) ofthe Act.ORDERThe National Labor Relations Board orders thatA. Respondent Mistletoe Express Service, Okla-homa City,Oklahoma,itsofficers,agents, succes-sors, and assigns, shall1.Cease and desist from(a)Agreeing to any contractual provision withMotor Expressmen'sUnion providing for the un-lawful rendering of financial assistance by the Re-spondent to Motor Expressmen'sUnion.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Inform all employees that the Respondentwill not include in any future collective-bargainingagreement,and has never implemented,any provi-sions that provide for the Respondent to payMotor Expressmen'sUnion 50centsper hour foreach hour worked by a casual employee or otherremuneration that unlawfully assistsMotor Ex-pressmen'sUnion.is This bargaining factor also serves to distinguish this case fromReli-able Electric,supra;Blue CabCo.,supra;LifetimeShingleCo.,supra; andRa-RichMfg.,supra,relied on by the judge.We cannot find,in these cir-cumstances,that the Employer unlawfully forced on the unit employees achoice between working as nonunion casuals or quitting But for theUnion's contractual proposal that the Employer accepted,unit employeeswould have been permitted to work reduced hours at union scale withunion representationThe Union's proposal-agreed on by the parties-restricted the Employer's options in its efforts to cut costs.(b) Post at all its facilities and places of businesscopies of the attachednoticemarked"AppendixA."17 Copies of the notice,on formsprovided bythe RegionalDirectorforRegion 16, after beingsigned by Mistletoe Express Service'sauthorizedrepresentative,shall be postedby theRespondentimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingall places where notices to employees are custom-arily posted.Reasonable steps shallbe taken by theRespondent to ensurethatthe notices are not al-tered,defaced,or covered by anyother material.(c)Notify theRegionalDirectorinwritingwithin 20 days from thedateof this Order whatsteps the Respondent has takento comply.B. Respondent Motor Expressmen'sUnion, Okla-homa City, Oklahoma, its officers,agents, and rep-resentatives, shall1.Cease and desist from(a)Agreeingto anycontractualprovisionwithMistletoe Express Service providingfor the unlaw-ful renderingof financialassistanceby MistletoeExpressService to theRespondent.(b) In any likeor related manner restraining orcoercing employees in the exerciseof the rightsguaranteed them by Section7 of the Act.2.Take thefollowing affirmative action neces-sary to effectuate the policiesof the Act.(a) Inform all members that the Respondent willnot include in any futurecollective-bargainingagreement,and has never implemented,any provi-sions thatprovide forMistletoe ExpressService topay theRespondent 50 cents perhour for eachhour worked bya casual employee or other remu-nerationthat unlawfullyassists the Respondent.(b) Postat all its businessofficescopiesof the at-tached notice marked"AppendixB."18 Copies ofthe notice, on formsprovided by theRegional Di-rector for Region 16, after beingsigned by the Re-spondent'sauthorizedrepresentative,shallbeposted by MotorExpressmen'sUnion's immediate-ly upon receiptand maintainedfor 60consecutivedaysinconspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be takenby theRespondentto ensure that the notices are not altered,defaced,or coveredby anyother material.(c)Notify theRegionalDirectorinwritingwithin 20 daysfrom the dateof this Order whatsteps the Respondent has takento comply.17 If this Order is enforced by a judgment of a United States court ofappeals,the words iii the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."Is See fn. 17, above. MISTLETOE EXPRESS SERVICEIT IS FURTHER ORDEREDthatthe complaint isdismissed insofar as it alleges violationsof the Actnot specifically found.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT unlawfully assist or supportMotor Expressmen's Union by entering into a con-tractwith the Union whereby we agree to pay theUnion 50 cents for each hour worked by a casualemployee or otherwise provide the Union with un-lawful financial support or assistance.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL notify all Mistletoe Express employeesthatwe have not and never will implement theprovision (which we have deleted from the con-tract) that promised to give the Union unlawful fi-nancial assistance or any similar provision.MISTLETOE EXPRESS SERVICEAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT enter into a contract that requiresMistletoe Express Service, or any other employer,to pay us 50 cents for each hour worked by casualemployees or otherwise accept unlawful financialassistance or support from any employer.277WE WILL NOT in any like or related manner re-strain or, coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL notify all members that we have notand never will implement the provision (which hasbeen deleted from the contract) that promised usunlawful financial assistance or any similar provi-sion.MOTOR EXPRESSMEN'SUNIONJ.O. Dodson, Esq.,for the General Counsel.John B. Nelson, Esq.andBryanC.Collins,Esq.,ofDallas, Texas, for the Respondent Employer.Jerry Sokolosky,Esq. andLarry D. Bishop, Esq. (Abel,Musser, Sokolosky & Clark),Oklahoma City, Oklaho-ma, for the Respondent Union.DECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge. This casewas tried in Oklahoma City, Oklahoma, on. July 20through July 25, 1987. The charge in Case 16-CB-2799was filed by Michael D. Reynolds, an individual, againstMotor Expressmen's Union (the Union), on September23, 1986.1 The charge in Case 16-CA-12860 was filed byReynolds against Mistletoe Express Service (the Compa-ny or the Employer) on October 21. The charges wereboth amended on December 8 and March 19, 1987. Thecaseswere heard pursuant to a consolidated complaintwhich issued on March 20, 1987.In substance, the complaint, as amended at hearing, al-leges that the Employer violated Section 8(a)(1), (2), and(3) and the Union violated Section 8(b)(1)(A) and (2) ofthe National Labor Relations Act. The alleged violationof Section 8(a)(3) and (1) of the Act is claimed to be theresult of the institution of a practice by the Employer oflaying off full-time dock workers and the subsequent re-placement of these workers with casual workers (casu-als), including Charging Party Reynolds. Reynolds fileda grievance protesting his layoff and the increased use ofcasuals.The asserted violation of Section 8(a)(2) andSection 8(b)(1)(A) is said to result from the Respondents'execution of a revised section 24 of their collective-bar-gaining agreement which provides for the payment of 50cents an hour for all hours worked by nonunion casuals.The Union allegedly violated Section 8(b)(1)(A) and (2)by failing to enforce a contractual provision which re-stricts the use of casual employees to peak workloadsand submitted to the layoff of full-time employees andtheir replacement by casual workers; and, by the Union'sfailure to properly process Reynolds' grievances protest-ing his and other full-time employees layoffs and the in-creased use of casual workers.The Respondents filed timely answers to the com-plaint.The answers admitted some of the allegations, butdenied the Employer and Union committed any of the'All dates herein are in 1986 unless otherwise indicated. 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDallegedunfair laborpractices.Both Respondents movedfor dismissalof the complaint;ruling on these motionswas deferredto consideration in this decision.All parties were provided opportunityto present oraland documentary evidence,cross-examine witnesses, andto present oral argument.Posthearingbriefs have beenreceived fromall parties.On the entire record,includingmy observation of thedemeanorof thewitnesses,who werenot sequestered,and after due consideration of all pleadingsand briefs, Imakethe followingFINDINGS AND CONCLUSIONSI.JURISDICTIONRespondentEmployer is an Oklahomacorporation en-gaged in the transportationof freightand commodities ininterstate commerceby truck. The complaintallegesfacts sufficientto establish jurisdictionand RespondentEmployeradmits the.correctness of these allegations.Accordingly, I find that the Employeris and has been atall times material herein an employer engaged in com-merce within the meaningof Section 2(2), (6), and (7) ofthe Act.RespondentUnionrepresentsthe Company's employ-ees for the purposesof collectivebargaining.The com-plaint alleges,RespondentUnionadmits, andI find thattheUnionisnow,and has been at all times materialherein,a labor organizationwithinthe meaning of Sec-tion 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary MattersCopious documents were subpoenaedby theGeneralCounsel during the course of this proceeding.Respond-ents attempted to comply with the subpoena and provid-ed most of the documents subpoenaed.The Employer of-fered to let the General Counsel have access to all of itspersonnel files which Respondent Employer representedcontained much of the requested information,an offerwhich was not accepted. I therefore found that there hadbeen substantial compliance with the General Counsel'ssubpoena.2Much of the material supplied by the Respondentswere removed from the hearing site to the Board's Re-gional Office in Fort Worth, Texas, for duplication. Thedocuments were not returned until near the end of theproceeding.At the conclusion of trial, I asked the partiesto check that the reporter had two copies of all exhibits.After a cursory examination, it was determined that thereporter failed to keep the exhibits in order.3 In particu-lar, I noted that the Union's exhibits were all submittedin duplicate at the time they were received in evidenceor shortly thereafter; yet, the reporter failed to keepthem in order and/or arranged in a rational manner. Iobserved that he apparently scooped them up at the end2 See Tr 1053-1056.0 The Union's exhibits were so disheveled, contrary to the way theywere introduced,that the Union moved for a mistrial.The motion wasdenied.of each day without any attempt to keep them in order.Accordingly,I requested,and the parties agreed to con-form all exhibits to the record and to supply those. thatwere missing.In further recognition of the number of exhibits attrib-utable in part, to an exhibit denominated weekly bargain-ing unit employee reports(weekly reports), I informedthe parties that I would consider only references to thosereports that are explicit and analytical.In recognition ofthe plethora of information that needed to be analyzed, Ipermitted reply briefs for the limited purpose of rebut-ting any analysis of the exhibits,particularly the weeklyreports and the remedy sought by the General Counsel,which counsel for the General Counsel representedwould be unique but did not explicate before the close ofrecord.Counsel for the General Counsel appended to his briefa limited analysis of the weekly reports. The Respond-ents did not present any analysis of this exhibit.All par-ties filed reply briefs. On November 30, counsel for theGeneral Counsel filed a motion to strike both the Em-ployer's and Union's reply briefs asserting that thesebriefswere not limited to arguments concerning analysisof exhibits, particularly theweekly reports and theremedy, rather,they addressed all issues raised in theGeneral Counsel'sbrief, "including analyses of witnesstestimony and case citations." In the alternative, theGeneral Counsel requests, in the event the motion isdenied in its entirety, that any portion of the briefs thatdo not directly address the remedy or analysis of exhibitsbe stricken.The Union, by letter filed December 11, 1987, stated itdid not wish to respond to the motion to strike but re-quested that the information contained in its reply briefbe considered as an amendment to itsbriefin chief toassistme in making my decision.Respondent Employer filed, on November 11, 1987, aresponse to the motion and, on November 12, 1987, sub-mitted a motion to file a supplemental reply brief. Alsoon November 12, the Employer filed a supplementalreply brief. General Counsel moved to strike the supple-mentalreply brief of the Employer. The Employer re-sponded to the motion on December 11, 1987, assertingthat the exhibits in the General Counsel's brief and replybriefs contained substantial and significant deficiencies.The General Counsel'smotions are granted.In none ofthe Respondents'briefs were there analysis of the weeklyreports, nor a statistical disputing of the General Coun-sel's presentation.Respondent Employer argues that theweekly reports are being utilized for a purpose entirelyunintended when they were prepared.Respondent Em-ployer admits the reports were prepared by the Compa-ny to permit the Union to monitor the collective-bargain-ing agreement,particularly the Company's use of casualemployees, which is the purpose for their introductioninto evidence. The exhibit was moved and received 'with-out objection.4Inasmuch as the Employer had the op-4 There were some gaps in the material provided by the Respondentswhich all parties agreed would be filled if they are in either of the Re-spondents'possession.There was no claim by the General Counsel thatthis agreement has been breached. (Cf. Tr. 1056-1058.) MISTLETOE EXPRESS SERVICEportunity to raise any question on the record regardingthe applicability or reliability of this exhibit, and failed todo so; I find this argument in its reply to the motion tostrike to be without merit.I alsonote the lack of speci-ficity respecting its claim the material is deficient.Similarto the Union, the Employer also requests that the infor-mation contained in their reply brief be considered as anamendment to theirbriefproperdetermination in this case.In itsNovember 12, 1987 reply, the Employer arguesthat its argument"addresses and rebuts the inferencesraised by" analysis of the exhibit appended to the Gener-alCounsel's brief. I find that there is one paragraph onpage 3 of its reply brief thatallegesdeficiencies in theAppendix to the General Counsel's brief, and this para-graph will be considered. The Employer also claims thatitonly recently became aware of deficiencies in theweekly reports which should permit it to file a supple-mentalreply brief. Therewas no explanationof why thisinformation was not available earlier. This lack of speci-ficity in its pleading requires that I deny its request tofile a supplemental brief.In reaching this decision, I have considered that therecords were generated by Respondent Employer whohad sole access to the methodology used to prepare theexhibits and should have known of any asserted deficien-cies at the time the exhibits were received in evidence.There was no indication that the exhibit was used in animproper manner when it was introduced without objec-tion similar to that now raised by the Company. TheEmployer had access to the preparers of the weekly re-ports who could have testified about any asserted defi-ciencies but failed to call such witnesses.To attempt tosupplement the record now, without the other partiesbeing afforded the opportunity to address its claims, isimproper and unwarranted in these circumstances.The Employeralso arguesthat the General Counsel,in her reply brief,submitted new material as an analysisof the exhibit and it should be permitted to address thenew material.In examining the supplemental reply brief,I note that the statistics submitted for named individuals,although claimed to be misleading and inaccurate, werenot shown to be specifically incorrect. Respondent Em-ployer only addresses perceived general inadequacies inthe methods used to prepare the documents without anycitations to transcript page or other verifiable evidenceof record. Under the circumstances here present, there isno justification for permitting the filing by Respondentsof reply or supplemental briefs which have not met theparameters originally set in this proceeding. In sum, onlythat small portion of the Employer's reply brief on page3which addresses the limited issue of the weekly re-ports, as extrapolated by the General Counsel, will beconsidered herein.I reach the same conclusion regardingthe reply brieffiled by the Union. The Union's reply brief did not ad-dress the limited matters detailed at the close of therecord;instead,itwas an attempt to supplement the legalarguments made in its brief in chief.There was no men-tion of the weekly reports or the remedy. Also noted isthe failure of the Respondents to detail why the mattersraised in their reply briefs and/or supplemental briefs279were not raised in their briefs in chief. At best, there areonly generalized allegations of need to supplement theRespondents' briefswithout any specific meritoriousbasis to grant these requests. Accordingly, I grant theGeneral Counsel's motion to strike the Union's replybrief, and her motion to strike those portions of the Em-ployer's reply brief that do address the weekly reports.To conclude otherwise would only lead to undue andunwarranted delay.B. Statementof Facts1.Bargaining historyThe Employer is a Regional common carrier head-quartered in OklahomaCity,Oklahoma.5 'The Compa-ny's business is closely related to and dependent uponthe oil industry.The Company was founded in 1931 andhas had a collective-bargaining relationshipwith theUnion since1940.Allthe union officers were employeesof the Company on a leave of absence during theirtenure as union officers with retention of seniority. TheUnion represents only employees of Mistletoe Express.The current collective-bargaining agreement was ineffect from March 1, 1985, to March 1, 1987. It had aprovision permitting reopening for further negotiations.The collective-bargaining agreement also had a sectionwhich dealt with the Company's employment of casuals.According to Michael Wornum,the Oklahoma City ter-minal manager and head of the Company's negotiatingteam,casuals were used by the Employer for at least thepast 10 years.6 In January,the Employer,claiming it haddeveloped dire financial difficulties due principally to thecollapse of the oil industry and expected further operat-ing losses due to anticipated increased competition fromUnited Parcel Service in Texas, requested negotiationswith the Union for midterm concessions.Initially, theUnion refused to consider reopening the contract, butsubsequently agreed.At the outset,the Employer soughta 17-percent reduction in wages, among other conces-sions.The Unionoriginally proposed a 7-percent roll-back.On or about March 8,the parties agreed to a 15-per-cent reduction in wages. Initially, the union membership5 The Employer handles general commodities,principally in less thantruckload lots, in Oklahoma,Texas, Arkansas,Kansas, Missouri,Tennes-see, and Mississippi.It has about 19 terminals.°Sec. 24 of the contract provided.The company may utilize casual employees to work in all classifica-tions(except LINEHAULDRIVERS) provided by this agreement.However,no such employee may be utilized for more than thirty(30) hours per week for two consecutive weeks For each casualwho works an average of thirty(30) hours a week for two consecu-tiveweeks, then and in that event,the company will offer regularfull time employment to the casual or casuals who have the earliestoriginal date of hire.In addition,casuals may not be used unless there is a four (4) hourinterval between the work schedules of casuals.Casuals may notdrive except in the case of emergency when there are no regular fulltime qualified employees working and available at the time of theemergence driving work is required.The use of casuals as provided in this section is to relieve the peakwork loads of the company. The use of casuals that defeat the othersections of this agreement shall be subject to the grievance proce-dures as provided for in Section 13. 280DECISIONS OF THENATIONALLABOR RELATIONS BOARDfailed to ratify the proposal,wanting management to besubject to the same reductions.The Company agreedthat salaried terminal management would be reduced 15percent either by pay cuts or reduction in staffing andthemidterm contract modifications were ratified. An-othermodification to the contract in March providedthat full-time employees who worked less than 40 hoursper week would earn union scale for all hours worked.Thus, employees who worked less than 30 hours a weekwould not lose their union membership and become cas-uals, as was the case in the past.This change also meantthat the employees could not opt to take a layoff and re-ceive unemployment benefits; theyhad to work less than40 hours per week at union scale or be terminated. Thismodification was the result of a union proposal.The Unionwanted its members to retain union payscales regardless of the number of hours they worked be-cause if a member worked less than 30 hours a weekunder the original agreementtheywould not only losetheir pay scale but would become casuals, no longer eli-gible for union membership or company benefits. Ac-cording to Wornum's unrefuted testimony, the Compa-ny's use of casual employees was a constant source ofdisagreement between Mistletoe and the Union at everynegotiating session.The limit on the use of casuals topeak periods was also the subject of dispute for the con-tract fails to define the term peak periods.Casuals were primarily used on the dock to load andunload freight.Many of their full-time employees startedworking for the Company as casuals.Casuals were rarelyused in the shop, only on special projects. Also, theywere used in driver/sales positions only in emergencysituations.Initially,Wornum claimed that casuals werenot scheduled to report to workat a set timedaily, buthe did not specifically refute the testimony of ClarenceSuggs, Jr., a former dock worker,' that after he was laidoff in September, he reported for work in accordancewith a regular schedule. It is undisputed that regular full-time dock workers were replaced bycasuals.The Company's use of casuals was the source of griev-ances in addition to being a subject the parties frequentlyheatedly discussed during bargaining.Therewere anumber of grievances filed by the Union in 1985 and1986 claiming the Company was violating the collective-bargaining agreement in their use of casuals while layingoff full-time employees. Wornum admitted that the Com-7 Suggs was discharged for fighting on or aboutApril 20, 1987. Bunch,the former union president,who had returned to work at the Companyafter a new union executive board was elected by the unit employees atthe end of 1986, was the dock supervisor who broke up the fight andlater informed Suggs that he was fired for fighting. When Bunch exer-cised his reinstatement rights he was rehired by Mistletoe as a supervisor.He has never previously worked for the Company as a supervisor. Bunchtestified against Suggs at a hearing before the Oklahoma Employment Se-curity Commission Suggs prevailed at the state proceeding and receivedunemployment benefits.He also filed an unfair labor practice charge withthe Board which he admitted was "thrown out" after investigationSuggs'testimony is consistent with his affidavit which was given prior tohis discharge.Accordingly,his discharge and other subsequent eventshave not been shown to have colored his testimony or otherwise ren-dered it not credible.He candidly admitted he felt hostility towardsBunch.Suggs appeared to be candid and attempted to relate the facts inan open and honest manner without regard to the effect on his interests. Ifind him a credible witness.pany was guilty of abuses in its use of casuals throughoutits system.He admitted to not adhering to the terms ofthe agreement at times when he was terminal managerand most of these times he claimed,without contradic-tion or question, the Union was "fairly quick to call yourhand, if Mistletoe did not adhere to the terms of the col-lective bargaining agreement and there was a lot ofgrievances filed throughout my tenure"as terminal man-ager in Oklahoma City from 1981 or 1982 to 1985 or1986.He also claimed,without refutation,that therewere many grievances relating to the use of casuals filedagainst him while he was terminal manager.Itwas company practice,Wornum admitted,to grantthe several hundred grievances8 filed about violations ofsection 24 of the contract, in the first step. For example,if the grievance was that casuals worked more than 30hours per for week for 2 consecutive weeks, they wouldgive the grievants full-time positions and then lay themoff and return them to casual status a few days later.Then, a week or two later, the Company admittedlywould be guilty of the same abuse.According to Wornum, at Oklahoma City there weretwo standard peak periods:from around 4 to 10 a.m. andfrom about 5 to 9 or 10 p.m. However, he also statedthat management considered any abnormal or unexpect-ed work peak loads, such as midday arrivals that werenot expected.Mistletoe also claims it has more peak peri-ods the first part of each week and there was some sea-sonality to the business.ClarenceSuggs,who started working for the Compa-ny around July 1981 as a casual before becoming a full-time employee, testified that there were two peak peri-ods daily.The firstand only true peak period, he claims,is from 6 to 10 p.m. when the driver salesmen return tothe terminal and the freight had to be unloaded and re-loaded on outbound trailers to meet the schedule. He ob-servedcasualsworking during this peak period. Thesecond peak period was from 4 to 8 a.m., and he neverobserved casuals working during these hours.The Company does not have computerized schedulingwhich created management difficulties, particularly sincethey tried to make overnight deliveries, and the timelimits on their shipments created demands outside theusual peak periods. Additionally, the Company createdan affiliated trucking company, Sooner, which is a sepa-rate division of Mistletoe,having nationwide authority; ithauls truckloads,incontrast toMistletoe's less-thantruckload operation.Sooner was created to feed freightinto the Mistletoe system. It is not claimed that Soonerhas adversely affectedMistletoe'soperations in anymanner.After the March contract modifications United ParcelService commenced intrastate operations in Texas withgreat success, to the detriment of Mistletoe and resultingin the Employer again requesting the Union to reopennegotiationsfor furtherconcessions in June.AgainBunch,then union president,was the chief negotiator fortheUnion and Wornum the chief negotiator for the8 In contrast, Bunch testified that priorto July 21,there were probably15 grievances involving the Company's use of casuals and 8 or 9 afterJuly 21. MISTLETOEEXPRESSSERVICECompany. They negotiated a memorandum of under-standing which became effective July 21, even thoughthe union membership had not participated in a ratifica-tion vote.9It is not allegedthat this action, standingalone,wasviolative of the Act. Rather, General Counsel avers it ispart of a pattern thatdemonstratesthe Union was notfairly representing employees and was dominated by theCompany.In preparation for the negotiations, Bunch went to theStateCorporation Commission and got copies of theCompany's tax reports. He also subscribed to a servicewhich reports all trucking companies' operatingratios.After analyzing these documents, he tried to verify theCompany'sclaimof dire financial straits by reviewingtheir books with the Company's accountant. The Uniondid not retain their own accountant but, based on therepresentations of the Company's accountant, their ownreview of the books and the documents obtained fromthe reporting service and Oklahoma Corporation Com-mission,determined thatMistletoe had a decrease ingross operatingrevenuesand paid lesstaxes.Bunch con-cluded that the Company's representations were correct.The first ratification vote on the July memorandum ofunderstanding was held around August 27; the membersvoted to reject the modifications. Portions of the memo-randum of understanding remained in effect. It is undis-puted that the Company was in dire financial straits,which is the asserted basis forimplementingthe memo-randum of understanding prior to the ratification voteand continuing their efficacy while subsequent negotia-tions followed their rejection.The parties agreed to modifications in the memoran-dum of understandingand againsubmitted the agreementof the membership for ratification on September 18; itwas rejected. As a result of the unit's rejections of thevarious agreements, the partiesimplementedseveral con-cessionsinJuly through September as part of theiragreementto permitimplementationof the terms of thememorandumof understanding prior to ratification andin the event of rejection by themembers torenegotiate.For example, the parties agreed to grant the members'wish to choose layoff rather thancasual status, agreeingto the modification on August 23 and implementing it onor about September 29.10At a unionmeetingheld on August 23 in OklahomaCity,Oklahoma, Bunch informed the attending unionmembers of the proposed changes to section 24 of thecontract.AccordingtoSuggs'undisputed testimony,Bunch detailed the proposed modifications to the con-tract andsaidthe Company was operatingat a loss and a9 The memorandum of understanding included modifying the methodof paying employees occupying driver/sales positions from hourly wagesto a weekly salary plus commissions. Employees in this classificationwould also work 10-hour days,with the possibility of being assignedother duties including dock work when they are available The Companywas granted some flexibility in operating its Texas terminals.Departmen-tal and terminal seniority were eliminated and all seniority was based oncompany seniority.1O This modification,as previously described,altered the March agree-ment by eliminating union wages for dock workers working less than 6hours a day.Bunch testified, without contradiction,that this change wasmade pursuant to requests from union membership.281series of bank loans were subject to recall of the FDICdue to a bank failure. Bunch also said he considered itthe Union's duty to help save the Company and his pri-mary concern was the members with "high seniority."The Union, as part of its continuing effort to resolvethe casual problem, proposed having hiringhalls in allthe towns Mistletoe had terminalsand making casualsunionmembers.The Company rejected this proposal.Since the Company refused to considercasualsmembersof thebargainingunit, the Union insisted that the Com-pany be subject to a penalty for usingcasuals.The par-ties then agreed that the Company be penalized byamendingsection 24 of the contract to require the Com-pany to pay the Union 50 cents for each hour worked bycasualemployees." It is this provision that the GeneralCounsel asserts is violative of Sections 8(a)(2) and 8(b)(1)of the Act.Another penalty, for the use ofcasualswas added tothe agreement; if a casual worked more than 6 hours in aday, he would receive unionscalefor all hours workedthat day. Initially the Company rejected this union pro-posal but later agreed to its inclusion in the modifiedagreement.12Another modification to section 24 of thecontract was that the Company was authorized to usecasuals inall classifications rather than limiting their useto emergencies.This change was proposed by the Com-pany. This provision was in lieu of a prior practice ofletting managersdo bargaining unit workin emergencies.After the two agreements were rejected by the mem-bers, the Union insistedon more concessions,includingreinstatementof the provision that employees could optto take layoffs rather than work for the Company lessthan 30 hours a week. As a concomitant to this proposal,the parties returned to their pre-Marchagreement, in-cluding the provision that any employee working lessthan 30 hours a week suffered a change in status tocasual;and, as casuals,they were no longer entitled tocompany benefits or eligible for membership in theUnion.The September8 agreementwas ratified on October 6.The union membership was substantially smaller in Octo-ber than July due to layoffs on August 25 and September10 and 15. These layoffs were indisputably substantial. l aAs noted above, on thisdate casualemployees were noteligible for union membership and they could not vote.After ratification, the Company was informed by its at-torney that the 50-cent provisionwas illegal.The Unionwas similarly informed. The provision was never rescind-ed, but it is undisputed that it was never implemented.11 Specifically,the agreement provided:"The company will pay theunion fifty (50) cents per hour for total hours worked by casual employ-ees."18 There were a number of other modifications to the agreementwhere the Company conceded to demands of the Union. I find it is notnecessary to detail those other modifications, only to note that conces-sions were made by the Company based on union demand and have beenconsidered in reaching my decision in this caseisWornum estimated that poor to these layoffs there were 40 to 50full-time dock workers;on September 10, 10 to 15 were laid off, and onSeptember 15, 10 to 15 more were laid off His affidavit contained thefollowing statement: "The September 15 layoff of dock workers was sub-stantialwith perhaps half of the dock workers laid off, and casuals usedinstead " 282DECISIONS OF THENATIONALLABOR RELATIONS BOARDThe discernment of the illegality of this provision post-dated the filing of the unfair labor practice charges byReynolds in this proceeding. By letter dated November11, the company president, Sidney Upshur, informed theUnion that he was told the provision was illegal and alsowrote:Section 26 of the current Collective BargainingAgreement provides that in such an instance thisprovision:... be revised or modified by mutual agreementbetween the company and the union,to conformto such laws and regulations ... .The purpose of this communication is to inform youof the above facts and to state our willingness tomeet with you at a mutually agreed to time andplace to determine how such an unlawful provisionshall be modified or revised.There is no claim that further meetings or negotiationswere conducted over this provision or that it was revisedor modified.Respondents agreed it would not be imple-mented and it was deleted from the printed copy of thecontract.The contract was printed in January 1987.There isno indicationthatthe bargaining unit membersor any other employees were informed this provisionwas not implemented.Wornum testified, without contradiction, that the ne-gotiations for the midterm modifications to the collec-tive-bargaining agreement were spread over a 6- to 8-month period and took over 30 days of his time. Hecharacterized the union negotiators as very difficult toget along with,very hard negotiators, "there was a lot ofnit picking."2.Layoffs andReynolds' grievancesDuring the July to September negotiations for modifi-cations of the collective-bargaining agreement,Respond-ent had three layoffs at their Oklahoma City facility.They occurred on August 25 and September 10 and15.14Wornum could not recall exactly how many em-ployees were laid off but estimated that about 10 out of40 or 50 were laid off on September 10.Reynoldswas inthedriver/salesclassification inAugust.As a result of implementing the contract modifi-cation which increased the hours individuals in that clas-sificationworked, and their facility to do 2 hours ofdockworkdaily,theCompanyeliminated12driver/sales routes and he was bumped to night dock,which reduced his pay. He filed a grievance to bumpinto another job. Reynolds was told he could bump intothe position if he trained for the job on his own time, asprovided in the collective-bargaining agreement. Reyn-olds failed to take the training,claiming he was told thatthe position was to be eliminated. There is still one em-ployee in that position,and there is no evidence Reyn-14 There is also evidence that these were not the first layoffs in thesummer of 1986. Suggs testified he was laid off for about 7 days startingon July 28.There is no indication whether any other employees werelaid off on this dateolds would not have retained it if he had availed himselfof the opportunity to qualify for the position.Reynolds was laid off on September 10. He asked forunion representation,which he was told was not avail-able at the time; he also requested the right to bump intothe position of shop utility. He was offered the choice, atthe time of his layoff,of accepting casual employment at$6 per hour or taking a layoff. William Clark, who wasthen president of the Oklahoma City local, advisedReynolds to take a layoff. According to Reynolds, Clarkrepresented the Company may lower casuals'rate of paytominimum wages.When Reynolds asked Clark whatwas happening,Clark,according to Reynolds, respond-ed: "Well, you guys should have ratified the first con-tract because Mr. Upshur was so pissed that he did awaywith all the Dock Workers. That cost us 125 Unionmembers.I'm sorry, but you should have ratified." 15Clark,who is currently working for Mistletoe as aline-haul driver,testified,without refutation,that in re-sponse to inquiries from members about why they werebeing laid off after the first ratification vote in thesummer of 1986 he telephoned Bunch at the union hallto determine what was happening."[Bunch] made men-tion to me that he thought that the company was layingthem off because they were of-the no votes [sic]."1 aBunch, who testified, did not address this conversation;he did not deny making the statement.There is no evi-dence that he derived this opinion from any informationor statements from representatives of Mistletoe.On September 18, Reynolds filed two grievances. Onegrievance claimed that he was improperly laid off; thatthe Company was in violation of section 24 of the collec-tive-bargaining agreement for it used casuals to replacefull-time employees.Reynolds claimed he was laid off todisqualify him from voting on the midterm modificationsto the contract. The second grievance claimed Reynoldswas denied bumping rights and should have retained hisfull-time employment.A few dayslater,on September23,Reynolds filed his unfair labor practice chargeagainstthe Union.The third step of the grievance procedure was heldconcurrently on both these grievances in October. It isundisputed that the bumping rights grievance was re-solved at the third step when the Company offeredReynolds the opportunity to train for the shop utilityjob.At the end of the third-step meeting, Reynoldsagreed to report to the shop supervisor the followingMonday to commence his training.Reynolds signed thesettlement agreement statinghe would bump into theshop.He failed to report as promised and never tele-15 Upshur, like Wornum, had retired from the Company prior to theinstant trial,but they were both acting as paid consultants to Mistletoe.Upshur did not appear and testify.His absence was unexplained.16 Reynolds also testified that he had a conversation with Washburn,then vice president of the Union and a member of its executive board,which included the following statements-Iasked him,I said,"You mean to tell me that, because we didn'tvote to agree upon this that he's taking more from us?" And heWashburn said, "Yes, and there's nothing we can do about it. theCompany's in so .so bad a financial condition that we can't donothing.We're.we're at their mercy "Washburn did not appear and testify.At the time of trial he was em-ployed by Respondent. MISTLETOE EXPRESS SERVICE283phoned the supervisor or any other company representa-tive to inform them he was not going to report and why.Reynolds claimed that the job he was to bump into en-tailed changing truck tires and,after asking at a tirestore, learned that it could be dangerous and decided notto train on the tires the Company would make availableto him;tireswhich were ready for recapping,not newtires.The Company explained they could not afford tolet an employee learn on expensive new tires nor couldthey permit the tires trainees mount to be used on theirtrucks, since this could result in dangerous operatingconditions.There is no claim or showing that the Com-pany treated Reynolds differently from any other em-ployee who sought to qualify for the position of shoputility.Reynolds also claimed:"the bottom line that is that, ifthey don't want you in the garage,you're not going toget in."There was no factual basis advanced for thisstatement and it is indicative of the witness' tendency toengage inhyperbole.The portion of the meeting relating to the use of casu-als followed the resolution of the bumping rights griev-ance; the parties were awaiting the collection of informa-tion and provision of witnesses.Prior to the meeting,Reynolds consulted with Bunch to determine what assist-ance he would render.Bunch informed him, accordingtoReynolds,therewas nothing he could do for theywould have to prove the Company violated the contractand there was no evidence.Bunch then said that he didnot think that Reynolds could prove the hiring of casualsto replace him was a violation of the contract and of-fered Reynolds his support in trying to meet this burdenand asked what he needed.Reynolds asked to have threenamed employees who had been laid off and were work-ing as casuals present and also wanted copies of time-cards explaining that theCompanywas using temporaryservice employees,"like subcontracting labor."Bunchindicated he had documentation of the Company's ac-tions and showed Reynolds a weekly report.Bunch alsosaid he would check into the Company's use of tempo-rary service employees.17 Bunch told him if there was achance he could win the grievance he would be glad tohelp him.Reynolds told Bunch the documentation fur-nished the Union by the Company was inaccurate by un-derstating the number of casuals the Company was usingin lieu of regular employees.For example,Suggs was notshown asp casual,although he unquestionably was thereworking in that Company.Bunch did not refute Reyn-olds' version of their conversation.At the commencement of the third-step grievancemeeting about the use of casuals, Bunch gave Reynoldsonly a portion of the materials he previously requested17 The record fails to establish the date when the Company com-menced using temporary service employees.Their use is not reflected onthe weekly reports.These employees were paid by independent contrac-torswhich would be from the Company's accounts payable system andtherewas no accurate method of determining how many temporarieswere working or their hours for any particular day or week.The onlyrecord the Company regularly maintained was the total paid for theirservices.That information was not sought or volunteered Another defi-ciency in the Company's records is that there was no recordation ofwhether a particular casual was hired to replace a specific full-time unitmember.and did not have the three witnesses present.The Com-pany then got the requested information and called tohave Suggs, one of the requested witnesses,present. Theother two witnesses requested by Reynolds were notpresent.It is not claimed their absence prejudiced hiscase or requires a finding of a violation of the Act. Afterexamining with Washburn the information the Companyprovided,Reynolds claims they found what he believedwas 42 violations of section24 ofthe contract wheretemporary service employees had worked more than 6hours a day18 or had violated the 4-hour interval. TheCompany refuted that at least some of the examplesgiven by Reynolds were violations asserting that eventhough an individual may have worked more than 8hours on a given day,he did not work over 30 hours aweek.Reynolds claimed that the hours of the various re-placements could be combined to' find a violation. TheCompany disputed this claim.Wornum said the Compa-ny could use casuals any time it wanted.Henderson, acompany representative,admitted that on occasion theCompany violated the contract, but on those occasionsthey paid the employee union scale which remedied theviolation under the agreement.Suggs claimed the Com-pany was not restricting the use of casuals to peak peri-ods.Wornum replied that the Company could allocatethe work force in any manner that did not violate section24 of the contract;the Company was not required toshut its doors and await the next shift to unload a truck.Wornum tried to defer discussing the use of temporaryservice employees,but Bunch insisted on discussing itthen,saying,"I am contracted with you, not with tem-porary services."The Company offered to have the vari-ous temporary service companies pay the Union the 50cents per hour and Bunch said he did not have a con-tract with the "Manpower Company," he had a contractwith Mistletoe.After caucusing,the company representa-tives returned to the meeting and Wornum said thegrievance was denied.Reynolds then sought to offer ad-ditional evidence,but his request was denied.Hendersoninformed him there were no' timecards demonstratingthat one employee worked over 30 hours, 2 weeks in arow, and so Reynolds had not met his burden of proof.Subsequently,theUnion's executive board determinednot to submit this grievance to arbitration.Reynolds considered improper the Union'sdecisionnot to pursue the grievance to arbitration,so he filed theunfair labor practice charge.According to Reynolds,theLocal President Clarksubsequently indicated to him that Clark had evidencethat the Company was using casuals to replace unitmembers in violation of the contract,and he had pre-pared another grievance for Reynolds.19Reynoldssigned the grievance without thoroughly readingit.Thisgrievance also reached the third step.At the third-step18 Reynolds did not explainhow he coulddiscern these violationsfrom the documents provided. Washburn did not testify At the time oftrial he was no longer aunion officer; he was employed by the Company.19 Clark testifiedbut was notasked whatevidence, if any, he had con-cerning the use of casualsby the Company or if he hadevidence that theCompany violated sec. 24 of the contract and/or Sec.8(a)(3) and (1) ofthe Act 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmeeting, in addition to members of the incumbent unionexecutive board,Bunch invited Hawkins and Hale,newly elected executive board members who would soonbe invested into their new positions replacing Bunch andWashburn,respectively.Reynolds claimed that Hawkins pulled him aside at thestart of the meeting and told him that he might be work-ing for Bunch and Washburn the next week and did notknow how to advise him since he was not yet in office.Hawkins credibly denied making this comment.As notedabove, Reynolds engaged in hyperbole.I also note thatReynolds attempted to testify in a manner which sup-ported his position rather than attempting to present thefacts in a clear and forthright manner. Accordingly, IcreditHawkins' denial and credit Reynolds only wherehis testimony is uncontroverted or credibly corroborated.The Company denied the grievance at the third step,noting:"Mr. Reynolds has been offered casual work,which he refused.Mr. Reynolds has been offered freetraining to up-grade his qualifications,which would haveretained his full-time status.He refused [sic]." The Unionsought and received additional time to consider the com-pany decision due to the imminent change in officers.The new union executive board decided unanimously toarbitrate the grievance.At the time of trial,this grievance,as well as approxi-mately five others,were awaiting arbitration.One ofthese was a class action grievance claiming the Companyused casuals in a manner contrary to the provisions ofthe contract.Hawkins testified,without contradiction,that the Union determined to file the class action griev-ance because of Reynolds'history of not showing up forwork after resolution of his earlier grievances affordedhim bumping rights and training, which weakened theUnion's case.Itwas necessary to have the issue decidedwithout the issue being clouded by Reynolds' past ac-tions.III.ANALYSIS AND CONCLUSIONSA. Alleged Unlawful SupportThe General Counsel argues that the Employer violat-ed Section 8(a)(2) and'the Union Section 8(b)(1)(A) ofthe Act by agreeing that the Employer would pay theUnion 50 cents an hour for each hour worked by acasual employee. In support of this argument,the Gener-alCounsel notes that if the Company used casual em-ployees for the maximum number of hours allowableunder the collective-bargaining agreement it would paythe Union$15 per casual employee weekly compared tothe dues of$4.03 withheld from member dockworkers.The Employer claims General Counsel failed to proveby a preponderance of the evidence that the 50-cent pro-vision was rendering unlawful assistance and support totheUnion since no money was paid,and the Unionnever sought enforcement of the provision;the partiesagreed not to implement it as soon as they discovered itwas illegal.The Employer also argues that the intendedpurpose of the provision was to penalize the Employerfor using casual employees;itwas to be a deterrent todiscourage the Company's use of casuals.Mistletoe aversthe test is not the alleged illegality of the provision but"whether the employees are in fact being deprived oftheir freedom of choice,"citingNLRB v. HomemakerShops,724 F.2d 535(6th Cir.1984).The Employer as-serts the Board failed to prove actual control by theCompany over the Union;on the contrary,itclaims therecord shows that the Union engaged in hard bargainingand was not dominated by the Company.The Union argues the provision was never implement-ed after its ratification;no money was paid because, pur-suant to advice from counsel,itwas disregarded. TheCompany's use of casuals was still protested by theUnion through the continued resort to grievances, someof which were granted,others denied.Unlike the resolution of the other issues in this case, adetermination of violation does not turn on credibilityresolutions. In this instance the question is whether entryinto an agreement to pay the Union 50 cents per houreach hour a casual employee worked,which was ratifiedby the membership,isviolativeof the Act even thoughitwas never implemented.The union members and otheremployees were never informed of the agreement not toimplement the provision and it was not shown to be amatter of general knowledge among the employees.Section 8(a)(2) of the Act declares it is an unfair laborpractice for an employer:To dominate or interfere with the formation or ad-ministration of any labor organization or to contrib-ute financial or other support to it.Section 8(b)(1)(A) of the Act provides:It shall be an unfair labor practice for a labor orga-nization or its agents-(1) to restrain or coerce(A) employees in the exer-cise of the rights guaranteed in Section 7: Provided,That this paragraph shall not impair the right of alabor organization to prescribe its own rules withrespect to the acquisition or retention of member-ship therein ... .In assessing allegations of unlawful assistance,the ag-gregation of the facts presented are examined.JanesvilleProductsDivision,240 NLRB 854(1979)."The test ofwhether an employee or organization is employer con-trolled is not an objective one but rather subjective fromthe standpoint of the employees."NLRB v. SharplesChemicals,209 F.2d 645,652 (6th Cir.1954);NLRB v.Wemyss,212 F.2d 465, 471 (9th Cir.1954).Within these broad precepts, the inquiry in this case iswhether the 50-cent provision,which was ratified butnever implemented,constitutes illegal support or assist-ance.This determination includes an assessment ofwhether the conduct has the "natural tendency . . . toinhibit employees in the choice of bargaining representa-tive," and to restrict the employee group in maintainingan arm's-length relationship with their employer.KaiserFoundation Hospitals,223 NLRB 322 (1976).This statuto-ry proscription not only bars domination but lesser formsof intrusion such as financial support.The union members were informed as part of theirconsiderations in the ratification process of midterm con- MISTLETOEEXPRESSSERVICEtractmodifications of the 50-cent provision.The mem-bers were never informed that the provision was illegaland would not be implemented.Neither the failure to im-plement nor the provision in the collective-bargainingagreementwhich states that any contract provisionswhich are not legal are not a part of the contract,consti-tute repudiation or are otherwise exculpatory.InShepardDecorating Co.,196 NLRB 152 fn. 1 (1972), the Boardfound a violation where there was subsequent repudi-ation of a provision in a contract whereby the companywould pay higher wages to employees accepted formembership in the RespondentLocal.20Assuming the correctness of Respondents'claims thattheiragreementto the 50-cent provisionwas made ingood faith,good faith is not a defense;scienter is not anelement of an 8(a)(2)violation.GarmentWorkers v.NLRB,366 U.S. 731 (1961). That the provision was notimplemented is also not a defense.InRevereCopper &Brass, Inc.,16 NLRB 437 at 455 (1939), the Board foundthat although the"assistance did not ripen into a cashcontribution should be and has been given due consider-ation,but hardly overcomes the import and significanceof theRespondent's initial action."Similarly, in this casethe failure to implement the provision fails to overcomethe "significance of [Respondents]initial action." Id. Theemployees were informed by the Respondent Union ateach terminal of the provision by a posting of the pro-posal and union-led discussions of the contract modifica-tions.The record is devoid of any evidence regarding whatthe Union's executive board members told the employeesat the various terminals who saw the posting and/or at-tended meetings. Thus, the Union's view of the proposalas a penalty'does not permit no less require a finding that120 Even if,repudiation were a factor to be considered,there was no ef-fective disavowal of the provision in this case As set forth inPassavantMemorial Area Hospital,237 NLRB 138 (1978):an employer may relieve himself of liability for unlawful con-duct by repudiating the conduct.To be effective,however, such re-pudiationmust be"timely, ' "unambiguous," "specific in nature tothe coercive conduct,"and "free from other proscribed illegal con-duct."Douglas Division,The Scott&FetzerCompany,228 NLRB1016 (1977),and cases cited therein at 1024.Furthermore,there mustbe adequate publication of the repudiation to the employees involvedand there must be no proscribed conduct on the employer's partafter the publication.Pope Maintenance Corporation,228 NLRB 326,340 (1977).And, finally,the Board has pointed out that such repudi-ation or disavowal of coercive conduct should give assurances toemployees that in the future their employer will not interfere withthe exercise of their Section 7 rights.SeeFashionFair,Inc. et al,159NLRB 1435, 1444(1966);Harrah's Club,150NLRB 1702, 1717(1965)Any claimed disavowal was ineffective to abrogate the Respondent's li-abilities in this case,for it was not timely.Itwas not before the ratifica-tion vote In fact,as noted above,the employees were never informed ofthe disavowal. The Respondents claim the provision was not included inthe printed version of their collective-bargaining agreement,but there isno evidence that the document was ever distributed to the employees andeven if it had been,such action is not sufficient notice of repudiation foritdoes not eliminate the possibility of mere inadvertence in its deletion incontrast to informing the unit clearly of any repudiation The Respond-ents failed to distribute a written retraction of the provision to any of itsemployees nor did they post notices of any retraction.The employeeswere never assured of their right to engage in or refrain from concertedprotected activity.Respondents unquestionably failed to meet the criteriaset forth inPassavant,supra.Cf.Auto Workers Local 376 (Emhart Indus-tries),278 NLRB 285 (1986).285such a view was transmitted to the employees or that Ifind such a construction is the only logical one the mem-bers and other employees could reach in determining ifthere was a violation of the Act. The employees couldreadily calculate the financial impact of the provisionwhich could have influenced them in their exercise ofrights guaranteed by Section 7 of the Act.Bunch admitted that under the provision,if the Com-pany employed a casual 29.9 hours a week, Mistletoewould pay the Union almost $15 per week in contrast tothe union members dues of about $4.03 per week. Theoperation of the provision gave the clear message thatwhile negotiating midterm contract modifications whichgranted the Employer significant economic concessions,and before ratification votes, the Company was' going tomake potentiallymajor financial contributions to theUnion in return for their right to use casuals who werenot union members, thereby giving the strong impressionof rendering unlawful assistance.Thisinterpretationwasfostered by Bunch's statement during the August 23union meeting in OklahomaCity,Oklahoma, that "hewas worried about the high seniority guys, and that therest of [the members] needed to go look for jobs." Thelarge scale layoff,at about the same time with the con-comitant increased use of casuals and temporary employ-ees further fostered this impression.Further, assuming arguendo,the provision was intend-ed as a penalty and such intent was related to the mem-bership,then it would encourage employees to join theUnion as a protection against replacement by casuals andtemporaries.The Union,which possessed the informationof what it told the members, failed to adduce any testi-mony on this point. Therefore, it failed to establish suchwas the impression the employees had or should havehad. In any event,the entry into the agreement for the50-cent payment gave the employees the impressionduring negotiations formidterm collective-bargainingagreement modifications,including significant give backs,and before ratification votes on these proposals, that theUnion would receive significant income if the Companyhired any casuals. A special benefit was indicated as inur-ing to the Union and derivatively union members, there-by tending to restrain employees in their support for theUnionand members in their.votes to ratifythe agree-ment, in violation of Sections 8(a)(2) and 8(b)(1)(A) ofthe Act.Shepard Decorating Co.,supra;Revere Copper &Brass,Inc.,supra;FlatbushManor Care Center,287NLRB 457 (1987).Also similar to theShepardcase, id.,I find the peculiarconditions in this case,including the length and stabilityof thebargaining relationship and theUnion'scurrentactive enforcement of the collective-bargaining agree-ment by seeking arbitration of the Company's use ofcasual and temporary employees, warrants the recom-mending of a limited corrective order. 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. Alleged Unlawful Use of Casual and TemporaryEmployeesinViolationof Section 8(a)(3) and (1) andSection 8(b)(1)(A) and (2)1.Positionof thepartiesIt isthe General Counsel's positionthat the Companyviolated Section 8(a)(3) and(1) of the Act by laying offunit employees and replacingthem withcasual and tem-porary employees,21 includingunit employees who ac-ceptedcasual status ratherthan unemployment. Con-comitantly, the General Counselclaimsthat the Unionbreached its duty of fairrepresentationby not enforcingthe restrictions containedin the collective-bargainingagreementon the use ofcasualemployees, in violation ofSection 8(b)(1)(A) and (2) of the Act. In support of thisposition, the GeneralCounsel arguesthat the Union wasnot enforcing the limitations containedin section 24 ofthe contract, quotedinfra,on theuse of casualemploy-ees during"peak workloads22 and that casuals wouldnot beusedto defeatother sections of the agreement(suchas seniority,callback,wage classification andovertime pay)."Withregard to RespondentUnion, the General Coun-sel arguesthatit failed toenforce the contract for it ben-efited from the provisionpaying 50 centsper hourworked bycasuals.The GeneralCounsel also claims theRespondentEmployer's discriminatory motive was theclear economic advantagerealized by the use ofcasualsdue to thelower ratespaidcasuals.23The Uniondenies it acquiescedin the Company's deci-sionto lay off full-time employees and assertsthat thisclaim was not established"in any manner."It argues itfiledgrievances on a case-by-case basis and,in January1987, fileda class action grievance protestingthe pastand continuingimproperuse of casuals.The Union notesitprocessedover 2300 grievancessince1974, of which1015 reached the thirdstep and 56 werearbitrated. TheUnion won about 53 percent ofthe arbitrations.This ar-gumentdid not break down how many of these griev-ances involved the use of casual employeesand thereforeis foundto beunpersuasive in resolving the issues in thissectionof the decision. The grievance activities of theUnionin areas not relatedto the use ofcasuals is notprobative of a lackof acquiescenceto theuse of casualsinamanner contraveningthecollective-bargainingagreementand their duty of fairrepresentation.The Employerarguesthatmerely establishing that itexperienced a decrease in its regularunionizedworkforcewhile increasingthe numberof casual employeesdoesnot satisfy the General Counsel's burden of estab-lishing proof of discriminatorymotive.On the contrary,itasserts,the evidencemerely establishesthat any21 The General Counsel admits on brief that unit members who werecheckers were not affected by any replacement policy,and thus any ac-tions involving checkers are not in issue22 As previously noted the agreement does not define the term "peakworkloads,"and there was no indication that the term had a mutuallyagreed-upon definition distinct from the dictionary definition Suggs testi-fied that it ran from 4 to 10 a.m. It is uncontroverted that Suggs workedfirst as a regular, then as a casual employee for a regularly scheduledworkday beyond 10 a.m25 The term casual,as used hereinafter,shall also encompass the Com-pany's use of temporary employees.changes resultedfrom"legitimate businesspractices' andconcerns."The layoffsin 1985 and1986 were the resultof business exigencies occasionedby the downturn in theoil industry and theincreasedcompetition from UnitedParcel Service for intrastatesmall package business inthe State of Texas, whichresulted in substantialoperat-ing losses.A review of RespondentEmployer's annualreports tothe InterstateCommerceCommissionclearlyestablishesMistletoe experienced a substantial decline inoperating revenues and was operating at a significantdeficit.The Companyalso notesthat it regularly usedcasualemployees in thosedepartments that experience"peak workloads."It claims itsuse ofcasuals is consist-ent with standard practices in the freight industry. Therewas no evidence of sucha standardpractice,no less evi-dence of such practicesunder similarcollective-bargain-ing agreements.On the other hand,as discussed morefullypost, itdoesnot deny thatitsuse of casualschanged;thatitincreasedtheirnumbers substantiallycompared to thenumber of regular employees.RespondentEmployer'sargumenton brief contains noexplicationof the quantityof cuts occasionedby changesin the collective-bargaining agreement, if any, and in par-ticular the specific impact ofparticularmidterm modifi-cations.The evidence,itavers, does not establish dis-criminatory motive.24 This argumentis found to be un-persuasive.The Company admits thatitexperienced ashortage of dockworkerscaused,at least inpart, by theexcessivelayoffof regular employeesafter the contractchanged inAugust.It is undisputedthe Company offeredmany regulardockworkers the choiceof accepting em-ployment ascasuals at$6 perhour instead of union scaleof $8 or $8.50,at a maximum30-hour per week, orlayoff.The Companyclaims the excesswas caused bymore regular employees choosingto takeunemploymentrather than workas casuals.Also, the layoffs allegedlydue to thenegotiated changes inthe contract which al-lowed the Companyto use employeesin the driver/salesclassification for 2 hours per day on the dock, therebyreducingthe number of regular dockworkersneeded,would not accountfor thelarge number of regular em-ployees laid off since August andthe substantial numberof casuals used in their stead.The Companydoes not es-timate thenumber ofregular employeeslaid off due tocontractchanges and any conclusions based on this argu-mentwould merely be basedon surmise.The problem oflaying off toomanydockworkers was corrected,Mistle-toe argues,by recallingsome ofthe laid-off employees tofull-time status;they were not replacedby casuals andtemporaries.The argument that thelargenumber ofregular em-ployees who opted to take unemploymentcreated a sur-feit ofemployees does not explainthe greatly,increasedutilization of casuals,for if they optedto retainemploy-ment as casualstherewould then havebeen an evengreater reduction in the regularwork forcebecause therewould havebeen noneed fora recall,and more regularemployeeswould haveexperienced a loss in wages and24 The General Counsel does not aver that Mistletoe's actions are in-herently destructive of employee Sec. 7 rights. MISTLETOE EXPRESS SERVICE287benefits.This argument thus fails to establish how theemployees'election to take unemployment affected thetotal number of casuals used from August forward. TheCompany also did not state with particularity thenumber of positions reduced solely because of thechange in the driver/sales position.Clearly this change isnot claimed to account for the documented substantialreduction in the regular dockworker force. Finally, thosearguments fail to explain why Suggs and others wereregularly scheduled to work from 8 a.m. to 1:30 p.m.when Wornum testified that the morning peak load wasfrom approximately 4 to 10 a.m. Most of Suggs' regularworkday was admittedly not limited to a peak time; anoccasional midday delivery would not create such a reg-ular peak time.Respondent appears to be arguing that allday is a peak time, which is clearly contrary to the com-monly accepted definition of the term.2.DiscussionSection 8(a)(3) of the Act proscribes "discrimination inregard to hire or tenure of employment or any term orcondition of employment to encourage or discouragemembership in any labor organization." Thus motive is adeciding factor in determining a violation for decisionsto lay off portions of the work force, which are "pecu-liarlymatters of management prerogative."TextileWork-ers v.Darlington Co.,380 U.S. 263, 269 (1965).Section 8(b)(1)(A) has already been quoted above. Ashere pertinent, Section 8(b)(2) makes it unlawful for alabor union "to cause or attempt to cause an employer todiscriminate against an employee in violation of subsec-tion (a)(3)."As was the caseinHowmet Corp.,197NLRB 471(1972), the analysis of the evidence has been unusuallydifficult.A plethora of documents detailing the use ofcasual employees were placed into evidence, and prior tothe close of the trial the parties were urged to use theexhibits to substantiate their respective arguments. Onlycounsel for the General Counsel made any resort to theexhibits detailing the use of casuals compared with regu-lar employees over a pertinent timeframe, and those ef-forts are admittedly minimal, urging that the detailed cal-culations await the compliance phase of this proceed-ing. a sa.Allegedviolationof Section8(a)(1) and (3)As attachmentA to theGeneral Counsel's brief notes,appended hereto as appendixC, for theweek of January12, 1986, at OklahomaCity,less than one-fourth of thework forcewas nonunion as was the case companywide.25 An added difficulty is that some material in the exhibits was missing.Some of the material was supplied by the Union,and most by the Em-ployer.The documents as described on the record were incomplete,weekly reports were missing,but there were more missing at the close ofthe trial I find that the missing documents are not of such nature andquantity as to require further hearing or rejection of the material. Theexhibits reflect an increase in the use of casuals during a timeframe herematerial and there is no claim that the parties have any other documenta-tion that would more clearly reflect the facts that was unavailable at thetime of the trial. There is a greater difficulty occasioned by the parties'failure to extrapolate from the documents material and arguments thatwould assist in reaching a decision.By the week of August 27, in the midst of midterm con-tract negotiations,only 48 out of 1165 employees atOklahomaCitywere nonunion,and companywide theratiowas 12,105 union employeesto 751nonunion em-ployees. For the weeks of October 8 and October 15, atOklahoma Citythe union employee complement wentfrom 495 to 376 while the nonunion employee comple-ment increased from 45 to 398; during the same timeperiod companywide union employees decreased from10,028 to 9737 while thenonunion complement increasedfrom 834 to 2133. As of the week of June 3, 1987, atOklahomaCity,there were 288 union employees com-pared to 743 nonunion,and companywide there were6456 union employees and 4167 nonunion employees.26Appended hereto as appendix D is the summary ofdockworkers at Oklahoma City from July 1, 1986, toJune 3, 1987. On July 1, 1986, there were 33 dockwork-ers ofwhich28 were regulars and 5 casuals and all wereunion members with zero hours worked by nonunionemployees.In August,again during the midterm contractmodification negotiations and attendant ratification votes,nonunion dockworkers increased substantially,probablyoccasioned in part,by the change in the contract elimi-nating the right of casuals to be union members. As ofOctober 22, of 18 dockworkers,only 2 were regulars and16were casual workers.By November 12, out of 16dockworkers,1was a regular and 16 were casual non-union employees who accountedfor 343.74 ofthe 380.20hours worked by all the dockworkers. For the week ofMay 20, 1987, the weekly reports indicate that for Okla-homaCity there were 32 dockworkers of which 2 wereregular and 30 nonunion casualswith theregulars work-ing a totalof 71.14 hoursand the casuals666.30 hours.However, these figures apparently do not reflect allthe dockworkers,for they do not include the temporar-ies,which were used by the Company but not includedin the weekly reports given to the Union.Invoices wereissued which reflect that many, if not all, of the Employ-er's terminals had used temporary employees on occa-sion.The invoices issued by the Fort Smith, Arkansas;Tulsa,Oklahoma; Houston, Texas; and Dallas, Texas fa-cilities indicate that there was an increased use of tempo-rary employees after the Union and Mistletoe again com-menced bargaining for additional midterm modificationsin July.Except for the temporary employees paid by theDallas facility,all the other temporaries were paid be-26 As noted above,the parties were afforded the privilege of filingreply briefs to dispute the accuracy of the 6alculations derived from theplethora of exhibits.Respondent Employer does not dispute the accuracyof the General Counsel's calculations,but faults them for they do not in-dicate the number of regular compared to casual employees. While thisdeficiency is of concern,the problem arises from the unavailability of evi-dence There was no question raised as to the applicability of these re-ports at trial I note that the Company routinely prepared them for useby the Union to police the Company's use of casuals and I,therefore,find they are indicative of their use of casuals.The Company presentedno persuasive evidence that the weekly employee reports were not reflec-tive of their changing use of casuals.From at least July forward,as notedabove,casuals could not retain their membership in the Union and couldnot participate in the ratification votes; unlike the situation existent fromMarch to July.Thus,it appears that the decrease in union members withthe concomitant increase in nonunion employees was reflective of theCompany's admitted increased use of casuals. 288DECISIONSOF THE NATIONALLABOR RELATIONS BOARDtween $5.80 and $6.10 an hour.Dallas, according to Re-spondent,experienced a chronic shortage of regular em-ployees,which is reflected in their payment for tempo-raries of more than$9 per hour.As is the case with all the exhibits,inferences must bedrawn from the material contained in these invoices fortemporary employees. The Company admitted that onoccasion temporary employee services were used to fillother than dockworker positions;for example, secretarialand clerical positions.Many of the invoices and checksdo not detail the types of services these temporary em-ployees performed;how many temporary employeeswere used or the hours they worked.A review of these purchase orders indicates that forthe 5-day period ending September 5 the Tulsa officepaid a company named Temp Force for 41 employees,many of whom worked 15 or more hours that week.Temp Force was paid for the 5-day period ending Sep-tember 12 for 41 employees, many of whom worked 20or more hours during the period covered by the invoice.For the 5-day period ending September 19, Temp Forcewas paid for 36 employees most of whom worked over20 hours that week and 8 of whom worked 29 or 29.50hours.Some of them worked 5 or 6 hours a day,Monday through Friday.These data indicate an increased use of temporaries.For example,for the 5-day period ending August 22, aTulsa invoice indicates that seven Temp Force employ-ees were used,one for 2 hours,one for 4 hours, and onefor 15 hours; and for the 5-day periodendingAugust 22,seven Temp Force employees were used, one for 2hours, one for 4 hours, four for 10 hours and one for 15hours. By January 25, 1987, Tulsa was paying for eightTemp Force employees who worked between 23 and 30hours over the 5-day period. These same employeeswere used for several weeks at least working more than20 hours each on average during the applicable 5-day pe-riods. InFebruary 1987, one of the Temp Force employ-ees, SamuelL. Butt, worked 33.50 hours during a 5-dayperiod.He was not paid union scale.In a March 1987memorandum,Respondent Employer announced that itwas discontinuing the use of temporary employees for allterminals except Tulsa.The basis for this decision wasnot explicated in the record.The increased use of temporary employees was accom-panied by a concomitant decrease in union employees,according to the material Mistletoe supplied the GeneralCounsel in General Counsel's Exhibit 14 and their ownExhibit 50. For example,on July 1 the Company totalfor allterminalson July 1 was 24,502.93, of which1,808.16 were designated nonunion and 22,694.77 union.By August 6, of 13,283.37, 1,644.75 were nonunion and12,238.62union.As of December 21, ' of 12,757.53,3,565.18 were nonunion and 9,192.35 union.After reviewing the exhibits and testimony, I concludethe record clearly evinces a plan by the Employer toforce most of its regular dockworkers to choose unem-ployment or work as casuals with the loss of union bene-fitsand membership.Wornum admitted substantial lay-offs of dockworkersand use of casuals in their stead.While the facts of the case do not fall squarely with anysimilar case,I find that it is governed by the principlesadopted by the Board inBlue Cab Co.,156 NLRB 489(1965), enfd. 373 F.2d 661 (D.C. Cir. 1967), and its prog-eny, which hold that it is a violation for the employer to"unlawfully and knowingly[create] conditions that makeit impossible for [the employees]to maintain their unionmembership and continue to work for the Respondent."Cf.Marquis Elevator Co.,217 NLRB 461 (1975).See alsoLifetime Shingle Co.,203NLRB 688, 693(1973), in which the Board held an employer had con-structively discharged employees who left their employ-ment after the company repudiated the subsisting collec-tive-bargaining agreement and informed the employeesthat the increases provided in the contract would not begiven effect, and the company was going nonunion. Theemployees informed the company that they could notwork in a nonunion shop for it was against the union'sbylaws.In these circumstances the Board held that theemployees were required to give up their union member-ship as a condition to continued employment.Similarly,in the instant case, the Company admits to violations ofthe collective-bargaining agreement.The Company's ac-tions were not taken at an impasse in negotiations.27The admission of some breaches of the contract doesnot change the character of the Employer's activities.The collective-bargaining agreements provision permit-ting use of casual employees during peak hours undercertain conditions does not protect the Company from afinding of violation of Section 8(a)(3) of the Act.Initial-ly, there is no claim,no less a showing,that the Unionwaived the employees' Section 7 rights. The waiver of astatutory right must be clear and unequivocal.A-1 FireProtection,273 NLRB 964, 967 (1984).The Employer does not present a basis for findingsuch a clear and unequivocal waiver of employee rights.While,under certain circumstances, a union may waiveemployee rights,Metropolitan Edison Co. v.NLRB,460U.S. 693(1983), on this record there is evidence such asthe grievances pursued by the Union and Wornum's ad-missionthat the Unionclaimed numerousviolations ofsection 24 of the collective-bargaining agreement, be-speaking the opposite of waiver.In this case,the regular employees who were unionmembers were given the choice of continuing employ-ment as casualswith nounion standingor quitting.Asnoted by the BoardinRa-RichMfg. Corp.,120 NLRB503, 506 (1958), enfd. 276 F.2d 461 (2d Cir. 1960):Under the Act, a choice of this character may notvalidlybe imposed upon employees and is in con-travention of theAct.Anemployee who, whenforced by his employer to make such a choice,chooses to exercise his right under the Act to joinor assist a labor organization and leaves his employ-27 The complaint does not allege a violation of Sec. 8(a)(5) of the Act.The Union, as noted, filed grievances alleging contract violations by theCompany by their layoffs of regular employees and use of casuals in theirstead in a manner contrary to the provisions of the contract. It is not as-serted that the grievances claim a violation of Sec. 8(a)(3) of the Actsimilar to that claimed in the complaint here under consideration Therehad been no decision by the arbitrator at the time of the close of thisrecord and there is no assertion by any of the parties that deferral to thearbitrator is appropriate or warranted. MISTLETOE EXPRESS SERVICE289ment rather than conform to such a managementpolicy is constructively discharged.Similar reasoning obtains in the circumstance where em-ployees chose to accept employment as casual workers,rather than accept unemployment, for it forces employ-ees to work under illegally imposed conditions or quittheir employment,whichalso "discourage[s]union mem-bership almost as effectively as actual discharge." Ra-Rich Mfg. Corp.Id.This line of reasoning was affirmed inReliable ElectricCo., 286 NLRB 834 (1987), in which the Board stated:"The Respondent effectively presented the employeeswith the Hobson'schoice between continued employ-ment with lower wages and benefits or no employmentat all, rather than receipt of benefits provided by the suc-cessor commercial agreement.It thereby constructivelydischarged the forelisted six commercial journeymen andapprentices in violation of Section 8(a)(3)." CitingWhite-Evans Service Co.,285NLRB 81 (1987); andSuperiorSprinkler, Inc.,227 NLRB 204 (1976).Both those employees who accepted unemploymentand those who chose to become casuals were forced tosurrender their statutory representation,which is also anunfair labor practice requiring a similar remedy. SeeWhite-Evans ServiceCo., supra, fn. 6.The extensive use of casuals, including temporaries,has not been shown by Mistletoe to be consistent withpast practice and, thus, the finding of a violation is not asubstitutionfor the Employer'sbusiness judgment. Inreaching this conclusion,consideration was given to thefinancial data presented by the Company, but it cannotbe used as a substitute for bargaining or complying withthe collective-bargaining agreement which limits the useof casual employees to peak periods;the observance of 4-hour intervals between use of casuals and other condi-tionsMistletoe failed to follow.Itcould be argued that the issue merely presents acontract dispute where the question is solely one of con-tract interpretation.As theBoard heldinNCR Corp.,271 NLRB 1212(1984),itwill not attempt to determinewhich of two equallyplausible contract interpretations iscorrect.Cf.Thermo Electron Corp.,287NLRB 820(1987).Contrary to these citedcases, inthe instant pro-ceeding there is no absence-of evidence that the Employ-er acted out of animus towards the Union,or in badfaith,or sought to undermine the Union.CompareMurdIndustries,287 NLRB 864 (1987).Wornum'sadmissions and other evidence of recorddemonstrate the Employer frequently observed the col-lective-bargaining agreement in the breach.The term"peak"as definedbyTheRandom HouseDictionary ofthe English Language 2d ed.Unabridged,Random House,N.Y. 1987; is: "(3) the highest or most important point orlevel. . . . (6) a time of the day or year when traffic,use, demand,etc. is greatest and charges,fares, or thelike are at the maximum."As previously noted,there isno evidence the parties agreed the term should haveother than the common-accepted definition.Suggs credibly testified28 while.he was present as acasual he had a regularworkschedule andtook the op-portunity to observe how casuals were employedthroughout the day. In contrast, Respondent, who hadthedocuments and operating information,failedtopresent exhibits contradicting Suggs' testimony about theuse of casuals in the loading and unloading of freight.Not one dock supervisor or other management represent-ative testified about how and when the .casuals wereused,particularly and specifically in relation to businessor operational peaks.The Employer did not adduce suchevidence as bill counts or other indicia of a concomi-tance ofwork with stafflevels.Incomparison to Suggs was the testimony ofWornum,who initiallyclaimedthat normally casualswere utilized only in the dock department in contrast toother testimony where he asserted that casuals were usedin several departments that experienced peak loads. Healso testified that there was not a standard routine wherecasuals reported to work dailyat 8 a.m.Wornum latertestified that there were regular schedules for casuals toencompass the two peak periods that occurred duringthe day: the first from 4 or 4:30 a.m. to 9 or 10 a.m., andthe other from 5:30 p.m. to 9 or 9:30 p.m. He also con-sidered a peak load any unexpected truck coming to thedock.Furthermore,he considered days as peaks, such asMondays and Tuesdays.Thus, Wornum indicated a peakperiod was whatever Mistletoe determined it to be, anditcould be all day everyday. Wornum's testimony,which was at times inherently inconsistent,and his de-meanor was not as convincing as Suggs', will be creditedonly where uncontradicted,is an admission against inter-est, or is convincinglycorroborated.,Wornum admitted that the Company abused section 24and did not pay casuals union scalewhen they workedover 6 hours a day.None of the temporary employeeswere paid union scale whentheyworked more than 6hours a day. As previously noted, Wornum admitted inhis affidavit casuals were used in place of laid-off regularemployees.Suggs, on the other hand, testified convincingly thathe had a regular schedule as a casual employee. Time-cards or other evidence particularly within the control ofRespondent Employer was not offered in rebuttal andWornum did not specifically refute this claim.Suggs testified that he worked during both peak andslack times..In addition to about 5 regular employees, upto 10 casuals worked and later in the day the Companywould,at times, bring in temporary employees whom heobserved reporting to work before he finished his shift.Therewas no refutation that these incidents happenedand were violations of section 24 which required a 4-hour period between the end of one casual's shift and thecommencement of another.Therewas no claim the tem-poraries fit into a classification other than casual employ-ees.Thus, theextensive use of temporaries, as indicatedby the invoices briefly described infra, illustrates a fur-ther disavowal of the collective-bargaining agreement. I28 As found infra,the testimony of Suggs is credited based principallyon demeanor;he appeared forthright and attempted to be candid 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDalso note Suggs credibly asserted the peak period ranfrom 6 to about 10 p.m. when the driver/salesmen re-turned and the freight had to be unloaded and reloadedon outbound trailers and the 4 to 8 a.m. peak period wasnot staffed by casuals.Suggs observed that at the time of the layoffs andwithin the month thereafter there was more work to beperformed on the docks than before the layoffs.While itmay be argued that some layoffs would have occurreddue to economic exigencies,the evidence does not sup-port a finding that the number of regular employees laidoff would have lost their full-time positions absent thewholesale substitution of casual and temporary employ-ees,which Mistletoe admitted at times was in contraven-tion of the collective-bargaining agreement.The Company never adduced any evidence of howmany employees would have been laid off if it had notengaged in the wholesale substitution of casual and tem-porary employees for regular employees.As Employer'svice president of administration,Fish admitted the tem-porary employees were paid by the independent contrac-tors and they were ledgered under the accounts payablesystem rather than the payroll system.They did not keepa tally of how many hours these employees worked or inwhat.capacitywhen performing services for Mistletoe.Mistletoe never claimed,no less demonstrated,that it at-tempted to operate in a manner consonant with the pro-visions of their collective-bargaining agreement. To thecontrary,Wornum admitted terminal managers regularlyignored the provisons of section 24 of the contract.The Employer also did not indicate a reduction inbusiness similar to the reduction in regular employees ateach terminal.The number of casuals and temporariesemployed indicate that there was not a diminution inbusiness directly equatable to the layoffs.The recordcontains unrefuted evidence that if the Union and itsmembers acquiesced to Mistletloe's bargaining demandsthere would not have been the wholesale layoff of regu-lar dockworkers and the substitution of casuals to per-form their work.In conclusion, I find Respondent Em-ployer violated Section 8(a)(3) and(1)of the Act bythese actions.As the General Counsel argues, the examination of allthe documentary evidence to determine which employ-eeswere laid off on July 21 and subsequently and re-placed by casuals or forced to accept loss of union mem-bership privileges and attendant benefits,will take a sub-stantial amount of time which is not necessary at thisjuncture.Accordingly,I recommend the identification ofthe individual discriminatee be left to the compliancestage of this proceeding.b.Union's alleged violation of Section 8(b)(1)(A) and(2) of the ActThe General Counsel asserts that the Union violatedSection 8(b)(1)(A) and(2) of the Act by failing to en-force the contractual provisions restricting the use ofcasual employees,citingVaca v. Sipes,386 U.S. 171, 177(1967);Williams Sheet Metal Co.,201 NLRB 1050 (1973);andMiranda Fuel Co.,140 NLRB 181(1962), revd. 326F.2d 172 (2d Cir.1963).The record clearly establishesthat Respondent Company often observed section 24 inthe breach.It is also establishedthat the RespondentUnion filed numerous grievances concerning those bla-tant failures to comply with the terms of the collective-bargaining agreement.I find that the General Counsel failed to establish 'thatRespondent Union acquiesced or aided the RespondentEmployer in these violations of the collective-bargainingagreement in violation of Section 8(b)(1)(A) and (2) 'ofthe Act.As discussed post, the Respondent Union deter-mined to pursue a class action grievance to arbitrationafter considering Reynolds' failure to exercise his bump-ing rights as possibly weakening the grievance theybrought to arbitration concerning Reynolds'layoff.Theclass action grievance asserts that the layoffs of the regu-lar employees and use of casual and temporary employ-ees in their stead violated the collective-bargainingagreement.In determining whether a union,breached its duty offair representation,the applicable standard requires abroad scope of inquiry, including a finding that theUnion's conduct was arbitrary or based on irrelevant, in-vidious,or unfair considerations.A findingof negli-gence, standing alone, does not constitute arbitrary con-duct.The General Counsel must demonstrate more thanmere negligence to justify finding a violation of Section8(b)(1)(A) and(2) of theAct.OfficeEmployeesLocal 2,268 NLRB 1353(1984), affd. sub nom.Eichelberger v.NLRB,765 F.2d 851(9th Cir. 1985).As the Board found inMirandaFuel Co.,supra at 188,a union'sbreach of its duty of fair representation isdeemed a violation because any arbitrary union actionwhich adversely affects an employee tends to encourageor discourage union membership,even if "the movingconsideration does not involve the specific union mem-bership or activities of the affected employee(s)." In de-termining if the Union violated Section 8(b)(2), "it is notnecessary that a union act with the precise motive of en-couraging union membership,a union will be held re-sponsible for the'foreseeable consequences of its actions,and if the consequence is encouragement of union mem-bership or obedience of its members, a violation will befound."NLRBv.St.JoePaper Co.,319 F.2d 819(2d Cir.1963).Ifind the evidence fails to'establish the Union's ac-tions, as detailed on the record,constitute a breach of itsduty of fair representation. The Company's use of casualshas been a longstanding source of controversy in the par-ties'collective-bargaining relationship,with the Unionfilingnumerous grievances over asserted'violations ofsection 24 of the contract and bargaining about the useof casuals at every opportunity.Some of the provisionsthe union leadership deemed protective of unit memberjobs, such as retention of union scale wages and unionmembership if a regular employee works as a casual,were deleted from the contract at the insistence of theunion'smembers who wanted the option to take unem-ployment rather than casual status.Therewas no show-ing that the Union knew or should have known that ac-quiesence to their members' wishes would result in lossof jobs. On the contrary, the Union sought the penalty,herein found unlawful, of 50 cents an hour for each hour MISTLETOE EXPRESS SERVICE291worked by casuals to dissuade the Employer from re-placing its members or making unit members casuals.There was no convincing evidence that the 50-cent pro-vision induced the Union to alter its representationalvigor or otherwise engage in conduct which could bedeemed a breach of its duty of fair representation.An examination of the bargaining history concerningthe midterm contract modifications in both March andthe summer and fall of 1986, reveals the Union bargainedforcefully on behalf of the unit it represents. The dire fi-nancial condition of the Company required some com-promise, but no compromise was demonstrated to consti-tute a breach of the Union's duty of fair representationduring these pressured negotiations. Richard Lingo, theunion secretary, testified without refutation the Union'sexecutive board was attempting to get the best agree-ment for its members balanced against the Company'sability to pay for the agreement.The General Counsel argues that the Union shouldhave arbitrated the Company's alleged violations of sec-tion 24 of the collective-bargaining agreement and itsfailure to police the contract through arbitration was aviolationof the Act. This argument is unpersuasiveabsent any convincing evidence that prior to Reynolds'and the class action grievances the Union possessed orshould have possessed information indicating the Compa-ny was blatantly violating the contract by laying off reg-ular employees and replacing them with casual employ-ees.29Accordingly, I recommend that this allegation bedismissed.Reynolds based his assertion,at least inpart, upon rep-resentations byWilliamClark, then president of 'theOklahoma City local and member of the Union's execu-tive board, that he had evidence the Company was vio-lating section 24. Clark, who testified, never claimed hehad such evidence; in fact, his testimony never addressedthis assertion by Reynolds. Ralph Hawkins, the Union'scurrent National president, tried to get such documenta-tion from Clark withoutsuccess;he could noteven learnwhat type of evidence Clark ostensiblypossessed.As noted in the precedingsection, asa concomitant toa labor organization's exclusive representation rights con-tained in Section 9(a) of the Act, the Board and theCourts have imposed an obligation to fully and fairlyrepresent those employees for whom they are the exclu-sive representative. InVaca v. Sipes,supra, 386 U.S. 171,177, 190,, the UnitedStatesSupreme Court held:It isnow well established that, as the exclusive bar-gainingrepresentative of the employees . . . theUnion [had] a statutory duty fairly to represent allof those employees. . . . [This duty] includes a stat-utory obligation to serve theinterests of all mem-bers without hostility or discrimination toward any,to exercise its discretion with complete good faithand honesty, and to avoid arbitrary conduct. . . . Abreach of the statutory duty of fair representationoccurs only when aunion'sconduct toward amember of the collective-bargaining unit is arbi-trary, discriminatory or in bad faith.c.Allegedviolationof Section 8(b)(1)(A) (2) by theUnion's failure to process Reynolds'grievanceThe General Counselarguesthat the Union's failure totake one of Reynolds' September 18 grievance concern-ing the use-ofcasualsto arbitration for the reasons statedin herargumentregarding the Union's actionsin negoti-ating andenforcing the contract, particularly section 24,was violative of Section 8(b)(1)(A) and (2) of the Act.The Union avers that its failure to process the grievancebeyond the third step was not violative of the Act forReynolds failed to report to work in the shop afteragreeingto train for the position of shop utilityin resolu-tion of another grievance was considered as weakeningtheir case. The Union's executive board voted on theissue anddetermined that Reynolds' grievance was notmeritorious. The Union then determined to take Reyn-olds' subsequent grievancecontaining a similar allegationto arbitration and any delay in processing Reynolds'grievance is not a violation of the Act.29 I note that on the second day of trial,I suggested that the partiesmay wish an adjournment to develop the record rather than trying to in-vestigate and try the case simultaneously At this juncture the GeneralCounsel had rested.The Unionhad just revealed that it had,in its con-tinuing investigation of the potential company violations of sec.24 of thecollective-bargaining agreement after September 1986, received somescheduling sheets from the Dallas terminal.The Unionrepresented, with-out contradiction,that the material was made available to the GeneralCounsel.The Unionand Company opposed an adjournment at that timefor they hadgone to considerable expense toprepare forthe trial andhad out-of-town witnesses present.Since the General Counsel had restedand had access to the scheduling sheets,the trial wasnot adjourned. TheGeneral Counsel never introduced the scheduling sheets.Therefore, represented employees are protected fromarbitrary, irrelevant, or invidious discrimination by theirexclusive representative by'virtue of this duty to fairlyrepresent them. This duty extends to the investigationand representation of employees in the processing ofgrievances. However, the Board and the Courts have af-forded the Union's substantial latitude in their representa-tional decisions. Id.The Board held inService Employees Local 579 (BeverlyManor),229 NLRB 692, 695 (1977):So long as it exercises its discretion in good faith andwith honesty of purpose, a collective bargaining repre-sentative is endowed with a wide range of reasonablenessin the performance of its duties for the unit it represents.Mere negligence, poor judgment, or ineptitude in griev-ance handling are insufficient to establish a breach of theduty of fair representation.The Board further explained inGlass Bottle Blowers Local106 (Owens-Illinois),240 NLRB 324 (1979):Where, as here, a union undertakes to process agrievance but decides to abandon the grievanceshort of arbitration, the finding of a violation turnsnot on the merit of the grievance but rather onwhether the Union's disposition of the grievancewas perfunctory or motivated by ill will or otherinvidious considerations.Also, the relativemerits of a grievance may beardirectlyuponthe arbitrariness of a union's failure to process it, 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbut proof of actual merit is not essential to the.establish-ment of a breach of the union's duty of fair representa-tion.Glass& Pottery (Owens-Corning Fiberglass),282NLRB 1297 (1987).The General Counsel has failed to establish any ofthese prerequisites for finding a violation by a preponder-ance of the credible evidence.As previously noted, the General Counsel avers thatthe Union failed to take Reynolds' September 18 griev-ance to arbitration for it wanted to receive the greaterrevenues anticipated from the 50-cent provision,as indi-cated by Reynolds' testimony that at the third step meet-ingHenderson, a company representative,told. Bunch:"Well Don, the way this will work is that we'll total thehours of the Manpower[temporary]employees and we'llpay' them 50 cents.Then,Manpower just reimburses youwith a check." This excerpt is misleading. The ' entireconversation does not indicate that the Union or its rep-resentatives are acquiescing to the Company's positionbecause of the 50-cent provision.S0In a subsequent conversation,Bunch told Reynoldsthat "although he realized that the Company had elimi-nated my job and replaced me with the casuals,that hejust couldn't prove it and that, on that fact,he was goingto drop the grievance on lack of merit."3190 The entire conversation, according to Reynolds'testimony,is as fol-lows:Mr. Bunch looked at Mr.Wornum and said,"Iwant to know whatthe hell you're doing farming out my work."Mr.Wornum said,"Well, I don'tknow what you're talking about."He [Bunch] says,"Well,you'reusing theseManpower, these temporary people.You're farming out my work."And, he said...Mr. Wornum said,"Well, we'llget into that later."And, Mr.Bunch said,"No, we'regoing to get into that now I am contracted with you, not with thetemporary services."Mr. Henderson then replied,"Well, Don, theway this will work is that we'll total the hours thatthe hours ofthe Manpower employees, and we'llpay them the$.50.Then, Man-powerjust reimburses you a check."And, Don said,-"Well, no, Idon't ... there again,I don't have a.contract with temporary serv-ices.I have a contract with Mistletoe Express."That was at the timeMike Wornum called for a recess. . .to get his head together tofigure out how he was going to rule.Management caucused todeliberate [on its ruling].When Wornum returned he said: "Well, I'm going to deny thisgrievance on the fact that there are individual cases where the con-tract is being violated,but not to the extent...it's not to the extentof putting you back to work.[There were instances when casualsworked more than 6 hours in one day but that violation was rectifiedby paying the person union scale.Reynolds also understood that hewas too low in the seniority list to be reinstated if he proved theallegations in his grievance.]PaulHenderson then told Reynolds,"Look we went over the timecards, and you can't show me no oneman that ever obtained over 30 hours a week for two weeks in arow. That'swhat...that'swhat you had to show." Reynolds thenasked for copies of the timecards and Bunch agreed to make themavailable for him at the Union hall.a' As here pertinent,the grievance provides in part:On September 10, 1986,Iwas told I was being put on layoff status. Iasked Mr Martin why.He said, because there was not a full day'swork available and that the Company and the Union did away withthe classification of dock worker According to the agreement be-tween the Company and the Union I feel that the Company is in vio-lation of Section 24. The Company has used casuals to eliminate fulltime jobs,not to relieve the peak workloads On Monday,September15,Clarence Suggs worked from 0800 to 1402 hours which entitledhim to receive union wages.He is also being used to spot trailers. Onthat particular day I believe that there also was not a four-hour in-terval between the work schedule of casuals. I feel that the Compa-ny laid me off without just merits, just to deny me my right to voteon such tentative agreement.There should be no casuals used fromAccording toWornum's uncontroverted testimony,theCompany granted Reynolds' grievance in part, itpaid a sum of money to the most senior. ex-full-time em-ployee that was working as a casual.Also,Reynolds'right to bump into the shopas soon ashe was qualifiedwas recognized.Reynolds, aspreviouslyindicated, ac-cepted this resolution of bumping privileges in anothergrievance considered the same day, but after agreeing totrain for the shop position did not report to work, con-trary to his representations,and did not inform his em-ployer of his decision not report to work.Wornum ex-plained the Company's decision as being based on itsclaim that there was insufficient work on the dock andReynolds previously agreed that day to bump into theshop.The record fails to reveal any evidence of unionanimus orhostility toward Reynolds. No grievances con-cerning alleged violations of section 24 of the collective-bargaining agreementwere ever arbitrated prior to thecurrent group of grievances now pending before the ar-bitratorwhich were filed after September 18. TheUnion's past conduct in handling similar grievances doesnot indicate disparate treatment in handling Reynolds'grievance.The Union's failure to pursue the grievance toarbitration was not shown to constitute arbitrary conductor perfunctory treatment. The Union simply determinedthat it could not prove the allegations, and arbitrationwould be fruitless;proceeding seemed unlikely to suc-ceed.When the Union determined it might prevail overthe issuesit took both Reynolds' October grievance anda class action grievance to arbitration.I conclude thatthe Union exercised its discretion in good faith, and atmost, its lack of information and appreciationof the factsitdid have at hand, were caused by ineptitude which isinsufficient to establish a breach of its duty of fair repre-sentation.BeverlyManor Convalescent Center,supra, 229NLRB at 695.There is no convincing evidence that theUnion abused its discretion in refusing to process thegrievance beyond the third step.In sum, I find the General Counsel has not establishedthat the Union breached its duty of fair representation byfailing to arbitrate the previously described Reynolds'grievance and I recommend that this allegation of thecomplaint be dismissed.CONCLUSIONS OF LAW1.Mistletoe Express Service is an employer engaged incommerce or in an industry affecting commerce withinthe meaning- of Section 2(6) and(7) of the Act.2.MotorExpressmen'sUnion is a labor organizationwithin the meaning of Section2(5) of the Act.0800 to 1400 hours. There is work available for full time employees,such as preloading outbound trucks,making swaps,or other assignedduties. I am asking to be recalled as a full time employee and for allback wages due me.The Company denied the grievance at the second step contending"The Company may utilize casual employee in any position Theyare presently used to relieve peak load periods.The Company laidoff due to seniority and job classifications.Also Union may not des-ignatework times as long as there is a four-hour interval betweencasual shifts"The Union appealed this decision by Reynolds'super-visor Tommy Henderson. MISTLETOEEXPRESS SERVICE2933.Respondent Company and RespondentUnion, by in-cluding in a contract a clause requiringthe Company topay the Union50 cents for each hourworked by acasual employee unlawfully assisted or supported the Re-spondentUnionin violation of Section 8(a)(1) and (2)and Section8(b)(1)(A) of the Act.4.By laying off regular employees,including employ-eeswho chose to accept status as casual employees inlieu of layoffand replacing such employees with casualemployees(including unit memberswho chosereductionto casual status rather thanlayoff),thereby constructive-ly discharging these employees in violation of Section8(a)(3) and(1) of the Act.5.The aboveunfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.6.TheRespondents have not otherwise violated theAct.THE REMEDYHaving found that Respondent Employer has engagedin unfair labor practicesproscribedby Section 8(a)(3),(2), and(1) and Respondent Union, Section 8(b)(1)(A) ofthe Act,I recommendthat theycease and desist there-from,and that they take certain affirmative action de-signed to remedy the unfair labor practices and to effec-tuate the policiesof the Act.Having found that Respondent Company and Re-spondentUnionviolated Section 8(a)(1) and (2) and Sec-tion8(b)(1)(A) of the Act byplacing in their contract aclausewhich hasnot been implemented but never re-scinded providing that the Respondent Employer paythe RespondentUnion 50cents for each hourworked bya casual employee, the General Counsel seeks a remedysimilar to that imposed by the Board inJackson Engineer-ing Co.,265 NLRB 1688(1982),enfd.sub nom.Long-shoremenILA Local 1814 v. NLRB,735 F.2d 1384 (D.C.Cir. 1984). For thepreviously stated reasons, and consid-ering the long-term relationship between the parties andthe restoration to the status quo ante ordered herein, Ifind that theposting of a proper notice informing allmembers and employees that Respondent Union and Re-spondent Company will not include any such agreementin their contracts hereafter and thattheynever imple-mented the clause is sufficient under the unusual circum-stances of the case.Shepard Decorating Co.,supra, 196NLRB 152 (1972).The GeneralCounsel also seeks a visitatorial clause,which thecanned brief does not show is warranted inthe circumstance of this case,and it is denied.Cherokee Marine Terminal, 287 NLRB 1080(1988).The GeneralCounsel has requested that RespondentEmployer be required to reimburse those employees whowere laid off in violation of Section 8(a)(1) and(3) of theAct, includingthose employees who chose to accept em-ployment as casual employees at reduced wages and ben-efits, for any loss ofearnings sustained by reason of theEmployer's wrongful conduct.The General Counsel fur-ther requests leave to identify the individual employeesinjured bythese violations at the compliance stage. Con-sidering the nature of the violationand the difficulty ofidentifying the individuals so injured,Ifind this requestappropriate and recommend determinationof offers ofreinstatement and backpay obligations to employees un-lawfully laid offor reduced to casuals be deferred to thecompliance stage of the proceedings.Once such individ-uals have been identified,I shall recommend that Re-spondent Employer be orderedto offer eachof them fulland immediate reinstatementto theirformer positions,or, should those positions no longer exist,to a substan-tially equivalent position,without prejudice to their se-niority or other rights and privilegestheymay have beenentitled,and to reimburse them for any loss of pay andother employee benefitstheymay have suffered. Thebackpayperiods will have to be determined during thecompliance stage of this proceeding.Backpay for suchemployees and interest thereon shall be computed in themanner setforth in F.W.WoolworthCo.,90.NLRB 289(1950),withinterest accrued prior to January1,1987,computed in accordancewithFlorida Steel Corp.,231NLRB 651 (1977),and in accordancewith theBoard'sdecisioninNewHorizonsfor theRetarded,283NLRB1173 (1987),interest on and after January 1, 1987, shallbe computed at the "short-term Federal rate" for the un-derpayment of taxes as set out in the 1986 amendment to26 U.S.C. § 6621.[Recommended Order omitted from publication.]APPENDIX CDockworkers in Oklahoma City on July 1, 1986 (GC-14.22)numbered 33, and their identities,union status,andregular/casual status are as follows:Union orNameNonunionRegular or CasualBerry,M.UnionRegularBoles, J. K.UnionRegularBolton,J.L.UnionRegularBowler,D.UnionRegularBroyles,W. B.UnionRegularChamplin,T. J.UnionRegularDaniels,A. L.UnionCasualDietz, J.H.UnionRegularDowningUnionRegularFoster,V. L.UnionRegularGrigsby,T. J.UnionRegularHaney,M. D.UnionRegularHart, D. R.UnionRegularHundley,E. G.UnionRegularJack,R.UnionRegularJohnson,R. J.UnionRegularLape, T. A.UnionRegularMoore, S.UnionRegular .Neal, G. W.UnionRegularNickel, E. R.UnionRegularOviatt,R. N.UnionRegularPringle, D. G.UnionCasualRamsey,W. E.UnionRegularRobb,S. L.UnionRegularRobertson,C. D.UnionCasualSchrif,P. T.UnionRegularSmith,R. D.UnionCasualSmithson, S. H.UnionCasualSmittick,E. L.UnionRegularSpangenberg, P. J.UnionRegularSuggs,C.UnionRegular 294DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDDockworkers in Oklahoma City on July 1, 1986 (GC-14.22)numbered 33, and their identities,unionstatus,andWeek ofOklahomaregular/casual status are as follows:City Union'APPENDIX CAPPENDIX DNameWilson, O.Wright, J. E.Week ofOklahomaCity Union'Union orNonunionUnionRegularUnionRegularRegular or CasualOklahomaCompany-Company-Citywide UnionNonwideunion8-27-86116746119378919-3-86116548121057519-10-8696123100555479-17-8696721994211339-24-86482289399118610-1-86498301010873510-8-86495451002883410-15-863763989737213310-22-863153539445214610-29-863353379385232111-5-86341671968836711-12-863433439737320711-19-863543579960339511-26-8635037392713181APPENDIX DOklahomaCityNonunionCompany-wide UnionCompany-wideNonunion1-12-8613463112846445201-19-861359163253444849Exhibit as furnished by Court Reporter went from1-26-861401159252345118week of 11-26-86 to week of 12-7-86.2-1-86121413828549510812-7-86454421938034392-9-86143215427741508012-14-86724468984837602-16-8612449328168474812-21-86665399919235652-23-86123415529233494712-28-8625112243512383-2-8613521422673143523-9-861463151271222964Exhibit as furnished by Court Reporter went from3-16-871370138264723111week of 12-28-86 to week of 1-14-87.3-23-861353822616432901-14-8759252No Entry in3-30-861320-249653141exhibit.4-6-861253-2496127294-13-86806-253412721Weekly reports missing from 1-14-87 to 3-4-87.4-20-861044-2461225914-27-86795-2425826283-4-8735750083194810Exhibit as received from court reporter had no3-11-87Missingweekly labor reports for May, 1986.3-18-87Missing3-25-87333763813856346-4-86----4-1-87367803793261746-11-86----4-8-87373769815560186-18-86----4-15-87385736794863946-25-861543-2339822214-22-87347640780458797-1-861519-2269418084-29-87361679782661027-9-861187-1805414595-6-87395705804463207-16-86102373Entry5-13-8737875777137251missing5-20-8733666675145264from5-27-87MissingExhibit6-3-87288743645641677-23-861481-2253415667-30-861137-12560947'General Counsel asserts that many of the hours denominated8-6-871303-122381044as Union are those worked by checkers;a class of workers not8-13-861568-12263818replaced by casuals;and they should be excluded from the8-20-861381-12001851computation.